U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 Commission file number 000-51384 InterMetro Communications, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0476779 (State of Incorporation) (IRS Employer Identification No.) 2685 Park Center Drive, Building A Simi Valley, California 93065 (Address of principal executive offices) (Zip Code) (805) 433-8000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. □ Indicate by check mark whether the registrant is a large accelerated file, an accelerated file, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer□Accelerated Filer□Non-accelerated filer□Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý The aggregate market value of voting stock held by non-affiliates of the registrant, based upon the average of the bid and ask prices reported by the OTC Pink Sheets on June 30, 2012, was approximately $1.2 million. There were 82,055,538 shares outstanding of the registrant’s Common Stock as ofMarch 15, 2013. Documents Incorporated by Reference:None Table of Contents TABLE OF CONTENTS Page PART I Item 1. Description of Business 2 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 19 Item 2. Properties 20 Item 3. Legal Proceedings 20 Item 4. Mine Safety Disclosures 20 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 21 Item 6. Selected Financial Data 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 7A. Quantitative and Qualitative Disclosures Regarding Market Risk 33 Item 8. Financial Statements and Supplementary Data. 33 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 Item 9A. Controls and Procedures 33 Item 9B. Other Information 34 PART III Item 10. Directors, Executive Officers and Corporate Governance 35 Item 11. Executive Compensation 39 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 41 Item 13. Certain Relationships and Related Transactions, and Director Independence 43 Item 14. Principal Accountant Fees and Services 44 PART IV Item 15. Exhibits and Financial Statement Schedules 45 SIGNATURES 47 Table of Contents Cautionary Note Regarding Forward-Looking Statements This Annual Report contains financial projections and other “forward-looking statements,” as that term is used in federal securities laws, about our financial condition, results of operations and business. These statements include, among others: statements concerning the potential for revenues and expenses and other matters that are not historical facts. These statements may be made expressly in this Annual Report. You can find many of these statements by looking for words such as “believes,” “expects,” “anticipates,” “estimates,” or similar expressions used in this Annual Report. These forward-looking statements are subject to numerous assumptions, risks and uncertainties that may cause our actual results to be materially different from any future results expressed or implied by us in those statements. The most important facts that could prevent us from achieving our stated goals include, but are not limited to, the risks discussed in “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Report and the following: (a) volatility or decline of our stock price; (b) potential fluctuation in quarterly results; (c) our failure to earn revenues or profits; (d) inadequate capital and barriers to raising capital or to obtaining the financing needed to implement its business plans; (e) changes in demand for our products and services; (f) rapid and significant changes in markets; (g) litigation with or legal claims and allegations by outside parties; (h) insufficient revenues to cover operating costs; (i) the possibility we may be unable to manage our growth; (j) extensive competition; (k) loss of members of our senior management; (l) our dependence on local exchange carriers; (m) our need to effectively integrate businesses we acquire; (n) risks related to acceptance, changes in, and failure and security of, technology; and (o) regulatory interpretations and changes. We caution you not to place undue reliance on the statements, which speak only as of the date of this Annual Report. The cautionary statements contained or referred to in this section should be considered in connection with any subsequent written or oral forward-looking statements that we or persons acting on behalf of us may issue. We do not undertake any obligation to review or confirm analysts’ expectations or estimates or to release publicly any revisions to any forward-looking statements to reflect events or circumstances after the date of this Annual Report or to reflect the occurrence of unanticipated events. 1 Table of Contents PART I Item 1. Description of Business General We own and operate a national, private, cloud-based, proprietary Voice-over Internet Protocol, or VoIP, network infrastructure, powered by state-of-the-art switching equipment and software that can serve as an alternative to traditional long distance network providers. We use our network infrastructure to deliver voice calling services to traditional long distance carriers, broadband phone companies, VoIP service providers, wireless providers and other communications companies. Our VoIP network utilizes proprietary software, configurations and processes, advanced Internet Protocol, or IP, proprietary switching equipment and fiber-optic lines to deliver Tier-1, carrier-quality, VoIP services that can be substituted transparently for traditional long distance services. Based on the ability to compress data transported across VoIP infrastructures and significantly lower capital cost per equivalent equipment capacity, we believe that VoIP technology in general, and the InterMetro proprietary VoIP network in particular, is generally more cost efficient than the circuit-based technologies predominately used in existing long distance networks. In addition, traditional circuit based switches typically use proprietary embedded call control systems. In contrast, we believe VoIP technology, which uses software specifically developed to facilitate the sharing of data across different systems, makes for easier integration with enhanced IP communications services such as web-enabled phone call dialing, unified messaging and video conferencing services.As well, the network functionality fully supports Signaling System 7, or SS-7, which is the industry standard for reliable call completion and which provides interoperability between our VoIP proprietary network and the traditional telephone company networks. We focus on providing the national transport component of voice services over our private VoIP infrastructure. This entails connecting phone calls of our customers’ end users, in one metropolitan market to our customers’ end users in a second metropolitan market by carrying them over our proprietary VoIP infrastructure. We compress the phone calls on our network allowing us to carry up to approximately eight times the number of calls carried by a traditional long distance company over an equivalent amount of bandwidth while maintaining Tier-1, carrier-quality service.In addition, we believe our proprietary VoIP equipment costs significantly less than traditional long distance equipment based on the cost per equivalent voice port capacity and is less expensive to operate and maintain based on lower electricity needs, smaller space requirements and fewer engineers to operate. Our proprietary software and hardware enable us to quickly, without modifying the existing network, add equipment that increases our geographic coverage and calling capacity. Historically, VoIP services have been hampered by poor sound quality and by lack of interoperability with traditional circuit-based phone devices. Our private, managed network design, as opposed to use of the unmanaged public Internet, gives us a high level of control of sound quality and we have designed internal hardware and software that provide access to our infrastructure from traditional phone devices. Our network services allow our customers to reduce costs while taking advantage of access to useful information about their voice traffic and can be easily accessed with both traditional phone devices and new IP-based devices, such as broadband IP phones, IP videophones and wireless IP phones. Our proprietary VoIP infrastructure delivers significant benefits to our customers, including: · increasing the margins earned from existing retail voice services or reducing the costs of using voice services; · improving customer service through access to real-time information about network performance and billing; · reducing the administrative burden for our customers of managing their end users; · increasing the investment return on customer owned traditional circuit-based equipment; and · enabling the creation of value-added enhanced voice services. Our goal is to displace the current long distance carriers as the presumed choice for voice transport services and to continue to grow as a significant provider of VoIP infrastructure services for traditional phone companies and wireless carriers, as well as new high growth entrants in the consumer voice services market such as broadband phone companies, cable operators and web-based or mobile application providers. We also package our VoIP services into calling cards and prepaid services. We have developed plug-and-play technology designed to enable IP devices, such as broadband phones and videophones, to be plugged directly into end users’ broadband internet routers, allowing for instant use of our services without having to configure the device or install any software to interoperate with our network. These technologies are expected to be sold under private label third-party arrangements.We sell our services through our direct sales force and independent sales agents. Our calling cards and prepaid services are primarily sold by our retail distribution partners. We believe that our proprietary technology and management experience in the communications industry, and in particular with VoIP, will enable us to benefit from the increased and continuing adoption of VoIP technologies by traditional phone companies. 2 Table of Contents Company Background InterMetro Communications, Inc. (Ticker:IMTO) (hereinafter, “we,” “us,” “InterMetro” or the “Company”) is a publicly-owned Nevada corporation which, through its wholly owned subsidiary, InterMetro Communications, Inc. (Delaware) (hereinafter, “InterMetro Delaware”), is engaged in the business of providing Voice over Internet Protocol (“VoIP”) communications services. On December29, 2006, InterMetro, a public “shell” company, completed a Business Combination with InterMetro Delaware whereby InterMetro Delaware became our wholly-owned subsidiary.On the closing of the Business Combination, we authorized the issuance of 27,490,194 shares of common stock and 3,652,842 common stock purchase warrants to the InterMetro Delaware security holders. On May 31, 2007, the Company filed Amended and Restated Articles of Incorporation increasing the Company’s authorized sharesof common stockto 150,000,000, par value $0.001 per share, at which time the second phase of 14,049,580 shares of common stock and 2,983,335 common stock purchase warrants were effectively issued in exchange for all of the remaining InterMetro Delaware common stock and warrants held by InterMetro Delaware security holders. All InterMetro Delaware securities were effectively cancelled except 100 shares of InterMetro Delaware common stock which represent 100% of the outstanding stock of the wholly-owned subsidiary. InterMetro Delaware was originally incorporated in the State of California on July22, 2003 to build a communications business based on VoIP technology and was reincorporated in Delaware on May 10, 2006. In March 2006, we acquired all of the outstanding stock of Advanced Tel, Inc. (“ATI”), a switchless reseller of wholesale long-distance services, for a combination of stock and cash. ATI was acquired to increase our customer base, to add minutes to our network, to access new sales channels and to provide a retail channel for future distribution of our products Our Service Offerings We use our proprietary, cloud-based network backbone to deliver voice calling services to traditional long distance carriers, broadband phone companies, VoIP service providers, wireless providers and other communications companies. Carrier Services . Carrier services consist of origination and termination services. Such services are provided over our VoIP network constructed as a nationwide system of regional IP nodes known as Points-of-Presence, or PoPs, connected by a fiber-optic backbone and other bandwidth segments utilizing a secure packet technology called asynchronous transfer mode, or ATM. Our PoPs are typically located in major metropolitan cities and allow us to connect to a majority of the personal and business telephones within a metropolitan geographic region to deliver Tier-1, carrier-grade voice service quality. Because the cloud-based network is based on IP technology, the network enables a significant amount of information to be passed to our customers. This allows us to differentiate our service from traditional wholesale voice providers by providing unique, real-time information along with enhanced voice services. Important uses for this functionality include the ability to quickly identify misuse or fraud that is occurring with a customer’s user base or to react more quickly to marketing opportunities based on identifiable trends in traffic patterns. We believe our services offer our carrier customers a competitive advantage by: · providing an alternative to the large traditional network service providers that have influenced price and service levels; · increasing margins transparently by reducing direct network costs while maintaining or improving the quality of service received by their end users; · providing access to our VoIP infrastructure without altering the physical connection process to a voice network and without any required investment in new equipment or software; and · providing new functionality to reduce the cost of customer care and improve fraud detection. Retail Services . Our retail VoIP services are sold to consumers and distributed in the form of calling cards or through the distribution of personal identification numbers, or PINs. Our retail services integrate the installation of voice services with billing and customer care functionality and voice and data applications such as on-demand conferencing and find-me/follow-me service. We primarily distribute our retail services through retail distribution partners who keep a portion of the retail revenue as well as through our subsidiary, ATI. We have created an automated system for activating and recharging our retail products. We believe our automation significantly lowers costs for retail distribution partners. For example, our automated PIN generating system replaces the need for point of sale terminals which charge per sale transaction fees and require initial integration and software setup. Our VoIP network is highly flexible and allows our retail distribution partners to design voice products that fit the needs of their underlying end users. Our VoIP network allows our retail distribution partners to take advantage of their brand name recognition and customer loyalty. 3 Table of Contents We believe our services offer end users and retail distribution partners attractive solutions by: · allowing for delivery of “ready-to-shelf” customized voice service products tailored specifically to our retail distribution partners’ end user demographics without any outlay for inventory; and · providing access to our VoIP network allowing retail customers to use their existing telephones with no requirement to purchase new equipment or software and without the need for broadband access. IP Devices . We expect to enter into arrangements with one or more distribution partners under which they would sell plug-and-play product devices which do not require additional software. These devices would be purchased from manufacturers and would be configured to work exclusively with our network. We have developed three IP devices — the Broadband MetroFone, the VideoLine MetroFone, and the DialLine MetroFone. We do not currently generate any revenue from these products. · Broadband MetroFone . The Broadband MetroFone looks and operates like a traditional phone but will use a customer’s broadband internet connection and our network to complete calls as compared to traditional phone calls which travel over low bandwidth copper line networks. · VideoLine MetroFone . The VideoLine MetroFone operates in the same manner as the Broadband MetroFone but also has the additional capability of sending and receiving real-time television quality video between any of our videophones. · DialLine MetroFone . The DialLine MetroFone is an IP device, which connects between a retail customer’s phone and wall jack to automatically connect a retail customer with our network. Web-Services . We are in the process of developing a web-service offering. Web-services allow voice to be embedded in applications so that end users could move seamlessly between voice and data communications streams. Technology and Network Infrastructure Our state-of-the-art proprietary, cloud-based VoIP network is comprised of three basic components: switching equipment, software and network facilities. The underlying server platforms for our proprietary VoIP switching equipment are manufactured by leading telecommunications industry equipment manufacturers and enable us to manage voice and data traffic and the associated billing information. Our software applications, including both third party software and internally developed proprietary software, allow for web-based control of our VoIP switching platform and access to data gathered by our VoIP switches. We and our customers utilize this advanced functionality to monitor network performance, capacity utilization and traffic patterns, among other metrics, in real-time. Our IP-based core network facilities provide an efficient physical transport layer for voice and data traffic, and are supplemented by other carriers’ networks to provide extensive domestic and international coverage. The geographic markets serviced by our VoIP infrastructure are connected by leased fiber lines and private IP circuits. In many geographic markets we have leased collocation facilities where we have installed our ATM/MPLS switching equipment which is used to interconnect these fiber lines and IP circuits. This equipment interconnects to the fiber lines running between markets in the network and our VoIP gateway equipment. The VoIP gateway equipment performs analog-to-digital conversion and compression of IP voice. The network is designed to be redundant and self-healing, so that isolated events do not disrupt overall service. Our proprietary software and hardware configuration enables us to quickly, without modifying the existing network, add equipment that increases our geographic coverage and calling capacity. Our network switching system is configured to connect to carrier customers by connecting their switches with ours via traditional circuit-switched connections or, increasingly, through private and public IP connections. We utilize SS-7 technology, the industry standard for reliable call completion and interoperability, to connect our network directly to local telephone companies and wireless networks in the major metropolitan markets.The combination of SS-7 technology and direct local telephone company interconnections allows us to offer additional services to our customers that we believe make it easier for potential customers that use long distance companies to transition their voice traffic to our VoIP network. We also believe that one of our competitive advantages is the ability to incorporate customized software applications into our VoIP network. This allows us to provide enhanced functionality and customer service tools. Our VoIP switching system has an application programming interface (“API”) to allow for the creation of software application tools to create the enhanced control and functionality features. Our engineering team has extensive experience in implementing value-added applications that allow for greater flexibility in creating services and greater control over network efficiencies and costs. We have developed technology to provide control of the network and access to network utilization data to us and to our customers. Customers can access their own customer service web interfaces that can be used for operations, such as rate modification, customer activation and deactivation, fraud/abuse detection and capacity utilization, among other services. Customers can also utilize the interfaces to control costs by managing traffic flow to their various network vendors, allowing them to least cost route in the same way as large telecommunications companies. 4 Table of Contents Sales, Marketing and Distribution Carrier Services Sales Strategy . We employ a direct sales approach for carrier sales, which is led by experienced sales professionals with detailed knowledge of the carrier industry. We provide product knowledge, product application consulting, pricing, delivery, and performance information to potential customers so that they are able to assist us in designing services that meet their specific needs and preferences. As we expect to expand the resources of our sales department, our sales professionals will be increasingly focused on customer, channel, and geographic levels that are intended to allow us to manage the sales cycle more efficiently. We currently target traditional purchasers of wholesale voice transport services including: inter-exchange carriers, international-based carriers sending voice calls to the U.S., wireless carriers, prepaid service providers, internet-based voice service providers, such as broadband phone companies and cable companies. We complement our direct sales force with an agent-based sales channel. Through the use of sales agents we reach a larger universe of potential customers. The agent community in the telecommunication industry is large and well-established. A typical agent promotes solutions from a variety of service providers into the carrier buying community. Agents act as telecommunications consultants to the customer creating long-term relationships and developing contacts within organizations. A key role of the agent is to advise the customer on various providers’ offerings. Retail Services Sales Strategy . We package our VoIP services into calling card and other prepaid services and PIN products sold to retail customers of voice services. These VoIP services are sold through retail distribution partners, including general merchandise and discount retail chains, and do not require distributors to invest in any new technology or to understand the underlying technologies required to service and bill voice products. We enter into agreements with our retail distribution partners that define the terms under which they sell our services. We design specific products for each retail distribution partner to improve adoption of our services and to improve our partners’ profitability. Retail distributors of our VoIP services collect the revenue from the sale of our products and pass on a majority of the funds collected, holding back a portion of the revenue as compensation for providing the distribution services. We continue to seek innovative ways to expand the scope of our distribution channels and enhance our ability to identify and retain retail distribution partners. In addition, we also intend to cross-sell services through existing retail distribution partners. Marketing Overview . We create brand awareness and lead generation through our presence at key trade shows, targeted mailings to specific industry carrier lists and buyers and trade magazine advertising. Additionally, we maintain a web site presence and make available collateral describing our services and business. Competition Carrier Services. When selling to carrier customers, we primarily compete with other carriers, including Verizon, CenturyLink and Level(3). We also compete with a number of smaller IP-based providers that focus either on a specific product or set of products or within a geographic region. We compete primarily on the basis of transmission quality, network reliability, price and customer service and support. Retail Services. We compete for retail distribution partners against long distance providers including AT&T, Sprint and IDT who provide calling cards and prepaid services. Retail distributors purchase these products based on price and private label customization. Our Competitive Strengths We believe our highly flexible, scalable and secure cloud-based VoIP infrastructure delivers the cost and functionality benefits of VoIP technology to our customers. Since inception, we have built our network on VoIP technology and, unlike most incumbent carriers with legacy networks, we do not have to make substantial investments to upgrade from less efficient circuit-based technology still in use today by many traditional carriers. We believe our VoIP network is robust and efficient, based on redundancies in equipment and network transmission paths, and utilizes some of the most advanced VoIP technology available.Based on our proprietary hardware, we also believe we have significantly lower capital costs for equivalent equipment expansion compared to some of the largest incumbent carriers. We help our carrier customers increase their margins by lowering the cost of their wholesale voice transport usage, which enhances the economic value to them of their existing end users. We help our retail customers access lower cost VoIP-based solutions for their communications service needs by making our services accessible through calling cards which can be utilized from their existing residential and wireless phones. We intend to continue investing in our VoIP infrastructure to improve and expand our range of existing service offerings and to address the constantly evolving needs of voice transport customers. 5 Table of Contents Our competitive strengths include: · State-of-the-art private, proprietary VoIP infrastructure.We built our cloud-based VoIP infrastructure from advanced IP technology. We are not burdened by some of the constraints commonly faced by traditional telecommunications companies that use circuit-based equipment. Legacy equipment is more difficult to combine with the latest add-on voice services and network transport technology because it typically uses proprietary embedded call control systems. We operate and maintain our VoIP technology with significantly fewer personnel and lower operating costs than switch-based technology while achieving comparable capacity. · Cost-efficient IP-based voice services . We believe our proprietary hardware and software VoIP technology provides significant cost savings due to compression and routing efficiencies combined with reduced server requirements for equivalent capacities. In addition, we save money by using equipment that requires little space and significantly reduced electricity costs versus older circuit-switched equipment. Our management team has extensive experience in negotiating pricing and contract terms for these types of products and services with the largest carriers. We can pass a significant portion of our cost savings on to our customers to help drive sales growth. · Experience marketing VoIP services . Our seasoned management team has significant experience with wireline and wireless telecommunications and experience with IP-based communications. Our in-depth knowledge of the VoIP industry, including familiarity with the hardware, software and vendors, allows us to advise potential customers on how to incorporate the technology to increase profitability and increase customer reach. Members of our management team have marketed VoIP services to a wide range of customers and have been instrumental in developing new products to meet individual customer demands. · Product flexibility and speed of deployment . We believe our private network equipment provides a high level of integration between the installation of voice services and billing and customer care functions. We believe our VoIP technology, specifically developed to facilitate the sharing of data across different systems, allows us to create and deploy new products more quickly than many traditional communications companies. We also utilize our proprietary VoIP infrastructure to tailor retail products to the individual needs of our retail distribution partners. · Strong engineering team with experience in both voice and data networking . Our engineering team is comprised of individuals with backgrounds in networking, software development, database administration and telecommunications installations. We believe our engineering team is among the most experienced in understanding VoIP services and the related software applications. Members of our engineering team have successfully deployed leading-edge technology in prior businesses, including the build-outs of both a national web hosting service and a large IP-based voice service network. Intellectual Property Our intellectual property is an important element of our business, but we believe that our competitive advantage depends primarily on the experience of our management team and the knowledge and skill of our engineering and technology staff. Our management team and technical staff periodically review our technological developments to identify core technologies that continue to provide us with a competitive advantage. We rely on a combination of patent, copyright, trademark and trade secret laws both domestically and internationally and confidentiality procedures to protect our intellectual property rights. Further, our employees and independent contractors are required to sign agreements acknowledging that all inventions, trade secrets, copyrights, works of authorship, developments and other processes generated by them on our behalf are our property, and assigning to us any ownership that they may claim in those matters. Our standard form agreements for carrier customers and retail distribution partners also contain provisions designed to protect our intellectual property rights. We are the owners of one patent and two patent applications filed with the U.S. Patent and Trademark Office. Our patent relates to a system for routing toll free telephone calls. Both of our patent applications have been published. One patent application relates to the technology which combines instant messenger services with voice services. The other application relates to a method for transporting voice calls utilizing a combination of Internet Protocol and Asynchronous Transfer Mode.We are working with legal counsel to make all necessary filings to advance the examination of both patent applications.In January 2011 we filed a provisional patent with the U.S. Patent and Trademark Office relating to a proprietary system for lowest cost routing of voice calls over our network. We are the owner of numerous trademarks and service marks for telecommunication services, phone cards, computer software, computer hardware, and telephone sets and have applied for registration of our trademarks and service marks to establish and protect our brand names as part of our intellectual property strategy. In addition, we have non-exclusive license agreements with respect to technology and related databases from third parties related to the operations of our VoIP platform and the provision of certain service features. We believe our licenses will be renewable or replaceable on commercially reasonable terms. While the Company currently utilizes its proprietary hardware and software technology primarily as a method for expanding and supporting its own VoIP network infrastructure, there may be future growth opportunities by productizing any of the technology for the marketplace. 6 Table of Contents Governmental Regulation The use of the public Internet and private InternetProtocol networks to provide voice communications services, including VoIP, is a relatively recent market development. The provision of such services is largely unregulated within the U.S.The Federal Communications Commission (“FCC”) has not finally classified VoIP services for regulatory purposes. Some courts and other authorities classify VoIP services as “information services” rather than “telecommunications services”, which are subject to many more regulatory constraints.Most recently,the FCC ordered that, as of mid-2012, VoIP providers prospectively pay a form of “access charges” if they terminate or originate calls to a local exchange company (LEC) network, without ruling on the regulatory classification issue.The FCC has relied upon its ancillary authority to impose common obligations on VoIP providers and telecommunications providers.These include compliance with 911/E911 requirements, contributions to the federal Universal Service Fund, compliance with Local Number Portability and customer privacy/marketing restrictions and Communications Assistance for Law Enforcement obligations. The FCC requires VoIP providers to contribute to universal service, subject to some exclusions and limitations. At present, these contributions are calculated based on contributors’ interstate and international revenue derived from U.S. end users, as those terms are defined under FCC regulations At the state level many states have recently passed laws that prohibit state public utility commissions from imposing new regulations on VoIP services without explicit authority from the state legislature.In September of 2012 California joined 24 other states in passing such legislation with SB 1161.This new law prohibits any law that regulates VoIP, unless required or delegated by federal law or expressly authorized by statute.Thus, the full extent of state and federal regulation over the Company’s VoIP services is limited and unclear at the present moment.The telecommunications industry is sharply divided in current regulatory proceedings over how the FCC should regulate the high-capacity protocol-based fiber-optic networks that are currently being deployed and there is disagreement on how those networks should interconnect with legacy networks. . We are subject to federal, state, local and foreign laws, regulations of general applicability with respect to the conduct of business such as zoning requirements, permit or right-of-way procedures, taxation and franchise requirements and environmental laws. Foreign laws and regulations may apply to communications that originate or terminate in a foreign country. Regulation varies in each jurisdiction and may change in response to judicial proceedings, legislative and administrative proposals, government policies, competition, and technological developments. We cannot predict the outcome of any current regulatory proceedings or any similar petitions and regulatory proceedings pending before the FCC or state public utility commissions. Moreover, we cannot predict how their outcomes may affect our operations or whether the FCC or state public utility commissions will impose additional requirements, regulations or charges upon our provision of IP communications services.Changes or uncertainties in the regulations applicable to our business and the communications industry may negatively affect our business. If regulatory approvals become a requirement, delays in receiving required regulatory approvals may result in higher costs and lower revenues. Further, changes in communications, trade, monetary, fiscal and tax policies in the U.S. may negatively impact our results of operations. Employees As of December 31, 2012, we had 30 employees, all of whom were full time and located in the United States. We have never had a work stoppage and none of our employees is represented by a labor organization or under any collective bargaining arrangements. We consider our employee relations to be good. Item 1A. Risk Factors Our business is subject to a variety of risks and uncertainties including the material risks described below. If any of these risks materialize, our business, financial condition or operating results could be adversely affected. The risks described below are not the only ones we face. Additional risks not currently known to us or that we currently do not deem material also may become important factors that may materially and adversely affect our business. Risks Related To Our Business We have a working capital deficit and had losses in the past, which raise doubt about our ability to continue as a going concern. We have a working capital deficit of $7.5 million as of December 31, 2012.Though we were profitable in the year ended December 2012, we had net losses in previous years and we will have to generate and sustain significant gross margin to maintain profitability. Our increasing gross margin growth trends in prior periods may not be sustainable, and we may not achieve sufficient revenue to maintain profitability. We may incur significant losses in the future for a number of reasons, including those discussed in other risk factors and due to factors that we cannot foresee.We have past due balances with certain vendors that may result in collection actions unless we settle them.We may not generate sufficient funds to bring these accounts current. 7 Table of Contents The Independent Auditor’s Report covering the Company’s audited financial statements for the year ended December 31, 2012 contains an explanatory paragraph expressing substantial doubt about the Company’s ability to continue as a going concern.As indicated in Note 1 to such financial statements, our ability to continue as a going concern will require additional financings if our ability to generate cash from operations does not fund required payments on our debt obligations.Additionally, the Company has other significant matters such as vendor disputes and lawsuits that could have material adverse consequences to the Company, including possible cessation of operations.While the Company is actively taking steps to address these issues (see Note 1), there can be no assurance that the Company will be successful in this regard. If the Company were to require additional financings in order to fund ongoing operations until such time as the Company continues to consistently achieve positive cash flow from operations, there can be no assurance that we will be successful in completing the required financings or that we will continue operations. A substantial portion of our revenue is generated from a limited number of carrier customers, and if we lose a major customer our revenue and profits could decrease. A substantial portion of our revenue is generated from a limited number of our carrier customers. Our top 10 customers have accounted for approximately 78.6% and 72.2% of our revenues for the years ended December 31, 2012 and 2011, respectively. We expect that a limited number of carrier customers may continue to account for a significant percentage of our revenue and the loss of, or material reduction of, their purchases could materially decrease our revenue and profits and harm our business. We have entered into a number of settlement and payment plans with vendors and our obligations under these plans may adversely affect our liquidity. As a function of the losses the Company experienced in years prior to 2010, the Company delayed payments due to certain of its vendors.During 2012, 2011 and 2010, we entered into a number of payment plan agreements with vendors, and we will continue to approach vendors to enter into similar agreements.Although these agreements allowed the Company to record a gain on forgiveness of debt for 2012 and 2011 (see Note 6 to the Consolidated Financial Statements), our repayment obligations under the agreements entered into to date totals an aggregate of approximately $93,000 per month as of December 31, 2012. These obligations can be expected to have an adverse effect on our liquidity in the short to mid-term. We have a relatively limited operating history, which could make it difficult to accurately evaluate our business and prospects. We began offering VoIP services in March 2004. Accordingly, we have a relatively limited operating history and, as a result, we have limited historical financial data that you can use to evaluate our business and prospects. In addition, we derive nearly all of our revenue from VoIP services, which utilize a relatively new technology that has undergone rapid changes in its short history. Our business model is also evolving and it may not be successful. As a result of these factors, the future revenue and income potential of our business is uncertain. Although we have experienced revenue growth in the past, we have not been able to sustain this growth. Any evaluation of our business and our prospects must be considered in light of these factors and the risks and uncertainties often encountered by companies in our stage of development. Some of these risks and uncertainties relate to our ability to do the following: · maintain and expand our current relationships, and develop new relationships, with carrier customers, retail distribution partners, network vendors and equipment providers; · continue to grow our revenue and meet anticipated growth targets; · manage our expanding operations and implement and improve our operational, financial and management controls; · adapt to industry consolidation; · continue to grow our sales force and marketing efforts; · successfully introduce new, and upgrade our existing, VoIP technologies and services; · respond to government regulations and legislation relating to VoIP, traditional telecommunications services, the Internet, IP-based services and other aspects of our business; · respond effectively to competition; and · attract and retain qualified management and employees. If we are unable to address these risks, our business, results of operations and prospects could suffer. 8 Table of Contents Our operating results may fluctuate in the future, which could make our results of operations difficult to predict or cause them to fall short of expectations. Our future operating results may vary significantly from quarter to quarter due to a variety of factors, many of which are beyond our control and could cause our results to be below investors’ expectations, causing the value of our securities to fall. Because our business is evolving, our historical operating results may not be useful in predicting our future operating results. Factors that may increase the volatility of our operating results include the following: · the addition of new carrier customers and retail distribution partners or the loss of existing customers and retail distribution partners; · changes in demand and pricing for our VoIP services; · the timing of our introduction of new VoIP products and services and the costs we incur to develop these technologies; · the timing and amount of sales and marketing expenses incurred to attract new carrier customers and retail distribution partners; · changes in the economic prospects of carrier customers or the economy generally, which could alter current or prospective need for voice services, or could increase the time it takes us to close sales with customers; · changes in our pricing policies, the pricing policies of our competitors or the pricing of VoIP services or traditional voice services generally; · costs related to acquisitions of businesses or technologies; and · the use of VoIP as a replacement for traditional voice services is a relatively new occurrence and carrier customers have not settled into consistent spending patterns. Our industry is highly competitive and competitive pressures could prevent us from competing successfully in the voice transport services industry. The carrier and retail markets for voice transport services are intensely competitive. We expect this competition to continue to increase because there are currently no significant barriers to entry into our market. We compete both for wholesale carrier business and for retail consumption of voice transport services. We compete for wholesale carrier business on the basis of a number of factors, including price, quality, geographic reach and customer service. Our competitors often are large, well-established in the communications industry and enjoy several competitive advantages over us, including: · greater financial and personnel resources; · greater name recognition; · established relationships with greater numbers of wholesale carriers; · established distribution networks; · greater experience in obtaining and maintaining FCC and other regulatory approvals for products and product enhancements and greater experience in developing compliance programs under U.S. federal, state and local laws and regulations; · greater experience in lobbying the U.S. Congress and state legislatures for the enactment of legislation favorable to their interests; · greater experience in product research and development; · greater experience in launching, marketing, distributing and selling products; and · broader-based and deeper product lines. Our primary current and potential competitors consist of carriers including AT&T, Sprint, Verizon, CenturyLink, Level (3) and other start-up VoIP providers that have been formed in the recent past and IP networking companies that are attempting to add voice as a supplement to their current data services offerings. We also compete with companies focused on the distribution of retail voice services and expect to compete with companies providing VoIP services and broadband IP phones and videophones. 9 Table of Contents If we lose any member of our senior management team and are unable to find a suitable replacement, we may not have the depth of senior management resources required to efficiently manage our business and execute our growth strategy. We depend on the continued contributions of our senior management and skilled employees. We do not maintain key person life insurance policies on any of our officers. There is a risk that the loss of a significant number of key personnel could have negative effects on our results of operations. We may not be able to attract and hire highly skilled personnel to replace lost employees necessary to carry out our business plan. There is also a risk that management may not be able to adopt or maintain an organizational structure that meets its objectives, including managing costs and attracting and retaining key employees. We also need to hire additional members of senior management to adequately manage our growing business. We may not be able to identify and attract additional qualified senior management. Competition for senior management in our industry is intense. Qualified individuals are in high demand, and we may incur significant costs to attract them. If we are unable to attract and retain qualified senior management we may not be able to implement our business strategy effectively and our revenue may decline. Our success is substantially dependent on the performance of our executive officers and key employees. Given our early stage of development, we are dependent on our ability to retain and motivate high quality personnel. An inability to engage qualified personnel could materially adversely affect our ability to market our VoIP services. The loss of one or more of our key employees or our inability to hire and retain other qualified employees could have a material adverse effect on our business. See “Management”. We are dependent on a limited number of suppliers and on other capacity providers. We currently depend on critical services and equipment from a small number of suppliers. There is no guarantee that these suppliers will continue to offer us the services and equipment we require. If we cannot obtain adequate replacement equipment or services from our suppliers or acceptable alternate vendors, we could experience a material impact on our financial condition and operating results. In addition, we rely on other providers for network capacity beyond what we provide over our own network and there is a risk that current capacity providers may cease to provide capacity at economically justifiable rates. We are dependent on providers of local telecommunications services to reach the end users for our services. We currently depend on providers of local telecommunications services to provide end users with access to substantially all of our VoIP services. In the future, we may utilize other local telecommunications services suppliers to reach end users such as wireless carriers, cable companies, power companies and other providers of local broadband services. There is no guarantee that these suppliers will continue to offer the services we require, that these services will be available on economic terms sufficient to execute on our business model or that these suppliers will continue to do business with us. If we cannot obtain adequate replacement services from our suppliers or acceptable alternate vendors, we could experience a material impact on our financial condition and operating results. We are from time to time subject to disputes with customers, vendors and other third parties relating to amounts claimed due for services which we may not be able to resolve in our favor. It is not unusual in our industry to occasionally have disagreements with vendors and other third parties relating to amounts claimed due in connection with the services provided by us or companies like us.To the extent we are unable to favorably resolve these disputes, our revenues, profitability or cash may be adversely affected.The majority of these disputes relate to the difference in pricing that we expect to pay when calls originate and terminate in different U.S. states or international jurisdictions versus the characterizations of these calls as being originated and terminated within the same U.S. state. We are negotiating with certain federal agencies regarding payment of amounts owing, and failure to finalize, or meet the terms of, the related payment plans could have a material adverse effect on the Company. In 2009 and 2010 the Company did not make all of the payments claimed by the Universal Service Administrative Company (“USAC”) which administers the Universal Service Fund.See Item 3 (Legal Proceedings) below for a description of this matter.These unpaid amounts were transferred to the Federal Communications Commission (“FCC”) for collection, and the FCC has transferred some of these amounts to the Department of the Treasury, which has worked with the Company to establish long term payment plans.The Company is continuing to work with the FCC and the Department of the Treasury to resolve these amounts in long term payment programs.The failure for any reason to finalize a payment plan, or the failure to satisfy the terms of any such plan once established, could be expected to have a material adverse effect on the Company and its financial condition and results of operations. 10 Table of Contents We may pursue the acquisition of other businesses in order to grow our customer base and access technology and talent, and any such acquisition may not achieve the desired results or could result in operating difficulties, dilution and other harmful consequences. We expect to pursue acquisitions in the future as a key component of our business strategy. We do not know if we will be able to successfully complete any future acquisitions. Furthermore, we do not know that we will be able to successfully integrate any other acquired business, product or technology or retain any key employees of any acquired business. Integrating any business, product or technology we acquire could be expensive and time-consuming, disrupt our ongoing business and distract our management. If we are unable to integrate any acquired businesses, products or technologies effectively, our results of operations and financial condition will suffer. There may not be attractive acquisition opportunities available to us in the future. In addition, acquisitions involve numerous risks, any of which could harm our business, including: · diversion of management’s attention and resources from other business concerns; · difficulties and expenditures associated with integrating the operations and employees from the acquired company into our organization, and integrating each company’s accounting, management information, human resources and other administrative systems to permit effective management; · inability to maintain the key business relationships and the reputations of the acquired businesses; · ineffectiveness or incompatibility of acquired technologies or services with our existing technologies and systems; · potential loss of key employees of acquired businesses; · responsibility for liabilities of acquired businesses; · unavailability of favorable financing for future acquisitions; · inability to maintain our standards, controls, procedures and policies, which could affect our ability to receive an unqualified attestation from our independent accountants regarding management’s required assessment of the effectiveness of our internal control structure and procedures for financial reporting; and · increased fixed costs. The acquisition of another business, particularly in another country, can subject us to liabilities and claims arising out of such business, including tax liabilities and liabilities arising under foreign regulations. Future acquisitions would also likely require additional financing, resulting in an increase in our indebtedness or the issuance of additional capital stock which could be dilutive to holders of shares issued in this offering. Finally, any amortization or charges resulting from the costs of acquisitions could harm our operating results. If we fail to manage our growth effectively, our business could be adversely affected. We have experienced rapid growth in our operations and to a lesser extent, our headcount, and we may experience continued growth in our business, both through acquisitions and internal growth. This growth will continue to place significant demands on our management and our operational and financial resources. In particular, continued growth will make it more difficult for us to accomplish the following: · recruit, train and retain a sufficient number of highly skilled personnel; · maintain our customer service standards; · maintain the quality of our VoIP platform; · develop and improve our operational, financial and management controls and maintain adequate reporting systems and procedures; · successfully scale our VoIP platform, including network, software and other technology, to accommodate a larger business; and · maintain carrier and end user satisfaction. The improvements required to manage our growth will require us to make significant expenditures and allocate valuable management resources. 11 Table of Contents Sales of our IP devices may be severely limited due to their failure to gain broad market acceptance. In the future, we intend to sell IP devices and related services. Market acceptance requires, among other things, that we · educate consumers on the benefits of our products; · commit a substantial amount of human and financial resources to secure strategic partnerships and otherwise support the retail and/or carrier distribution of our products; · develop our own sales, marketing and support activities to consumers, broadband providers and retailers; and · establish a sufficient number of retail locations carrying our products. In the event we are unable to achieve any or all of these objectives, consumers may perceive little or no benefit from our products and may be unwilling to pay for them. Rapid technological changes in the industry in which we operate our business or the market in which we intend to sell our IP devices may render such devices obsolete or otherwise harm us competitively. We operate in a highly technological industry segment that is subject to rapid and frequent changes in technology and market demand. Frequently such changes can immediately and unexpectedly render existing technologies obsolete. Management expects that technology developed in the future will be superior to the technology that we (and others) now have. Our success depends on our ability to assimilate new technologies into our VoIP infrastructure and our IP devices and to properly train engineers, sales staff, distributors and resellers in the use of our technology. The success of our future service offerings or devices depends on several factors, including but not limited to proper new product definition, product cost, timely completion and market introduction of such services, differentiation of our future products from those of our competitors and market acceptance of these products. Competing technologies developed by others may render our current or future developed products or technologies obsolete or noncompetitive. The failure of our new product development efforts could have a detrimental effect on our business and results of operations. If we discover IP device defects, we may have product-related liabilities that may cause us to lose revenues or delay market acceptance of our IP devices. Devices as complex as those we intend to offer frequently contain errors, defects, and functional limitations when first introduced or as new versions are released. We have in the past experienced such errors, defects or functional limitations. We intend to sell devices into markets that are demanding of robust, reliable and fully functional products. Therefore, delivery of devices with production defects or reliability, quality, or compatibility problems could significantly delay or hinder market acceptance, which could damage our credibility with our customers and adversely affect our ability to attract new customers. Moreover, such errors, defects, or functional limitations could cause problems, interruptions, delays, or a cessation of sales to our customers. Alleviating such problems may require significant expenditures of capital and resources by us. Despite our testing, our suppliers or our customers may find errors, defects or functional limitations in new products after commencement of commercial production, which could result in additional development costs, loss of, or delays in, market acceptance, diversion of technical and other resources from our other development efforts, product repair or replacement costs, claims by our customers or others against us, or the loss of credibility with prospective customers. Uncertainty or negative publicity may negatively affect the VoIP industry generally and our business. There is a possibility that uncertainty regarding broad market acceptance of VoIP technology or adverse publicity or negative perceptions about the VoIP industry as a whole could hinder our ability to obtain new customers or undermine our commercial relationship with existing customers. Further, the adoption of VoIP in the telecommunications industry may not materialize and, even if there is such adoption, our business may not benefit from it. 12 Table of Contents Our ability to protect our intellectual property is uncertain. We rely on patent protection, trade secrets, know-how and contractual means to protect our proprietary technology.Patents may afford only limited protection and may not adequately protect our rights or permit us to gain or keep any competitive advantage. For example, our pending U.S. patent applications may not issue as patents in a form that will be advantageous to us, or may issue and be subsequently successfully challenged by others and invalidated. In addition, our pending patent applications include claims to material aspects of our products and methods that are not currently protected by issued patents. Furthermore, competitors may be able to design around the claims of our patents, or develop products or methods outside the scope of our issued claims which provide outcomes which are comparable to ours. We also rely on know-how and trade secrets to maintain our competitive position. Confidentiality agreements or other agreements with our employees, consultants and advisors may not be enforceable or may not provide meaningful protection for our proprietary technology, know-how, trade secrets, or other proprietary information in the event of misappropriation, unauthorized use or disclosure or other breaches of the agreements, or, even if such agreements are legally enforceable, we may not have adequate remedies for breaches of such agreements. The failure of our patents or agreements to protect our proprietary technology could result in significantly lower revenues, reduced profit margins or loss of market share. The market for our products depends to a significant extent upon the goodwill associated with our trademarks and service marks. We own, or have licenses to use, the material trademarks, service marks and trade names used in connection with the packaging, marketing and distribution of our products in the markets where those products are sold. Therefore, trademark protection is important to our business. Although most of our trademarks and service marks are registered in the U.S., we may not be successful in asserting trademark protection. In addition, the laws of certain foreign countries may not protect our trademarks or service marks to the same extent as the laws of the U.S. The loss or infringement of our trademarks or service marks could impair the goodwill associated with our brands, harm our reputation and have a material adverse effect on our financial results. Network failures or delays may result in the loss of our customers or expose us to potential liability. Our VoIP network infrastructure uses a collection of communications equipment, software, operating protocols and applications for the transport of voice among multiple locations. Given the complexity of the network, it is possible that there could be severe disruptions in our ability to timely turn up service requests, minimize service interruptions and meet requirements of customer service level agreements. We have critical systems in our Los Angeles, California and New York, New York collocation facilities. Our California facilities are located in areas with a high risk of major earthquakes. Our facilities and network are also subject to break-ins, sabotage, intentional acts of vandalism and terrorism and to potential disruptions if the operators of these facilities encounter financial difficulties. Some of our systems may not be fully redundant, and our disaster recovery planning cannot account for all eventualities. The occurrence of a natural disaster, an operator’s decision to close a facility we are using without adequate notice for financial reasons or other unanticipated problems at our facilities could result in lengthy interruptions in our service. Network failures or delays in the turn up of services could cause business interruptions resulting in possible losses to our customers. Such failures or delays may expose us to claims by our customers and may result in the loss of customers. VoIP networks are vulnerable to unauthorized access or use by outside parties. While we built a private secure fiber optic infrastructure to minimize security risks from third party unauthorized sources, no network is invulnerable to hackers. A small percentage of voice traffic transported across our network may at times utilize the public internet. However, providing entry or exit points to our customers via the internet could enable computer hackers to access our network, and could lead to the impairment, failure or theft of our services. Further, it could also lead to the unauthorized interception and monitoring of end user voice calls. Unauthorized access or use may have an adverse impact on our services and reputation. Our products or activities may infringe, or may be alleged to infringe, upon intellectual property rights of others. We may encounter future litigation by third parties based on claims that our products or activities infringe the intellectual property rights of others, or that we have misappropriated the trade secrets of others. If any litigation or claims are resolved against us, we may be required to do one or more of the following: · cease selling, incorporating or using any of our products that incorporates the infringed intellectual property, which would adversely affect our revenue or costs or both; · obtain a license from the holder of the infringed intellectual property right, which might be costly or might not be available on reasonable terms, if at all; or · redesign our products to make them non-infringing, which could be costly and time-consuming and may not be possible at all. 13 Table of Contents Because patent applications can take many months to be published, there may be pending applications, unknown to us, that may later result in issued patents that our products or product candidates or processes may infringe. These patent applications may have priority over patent applications filed by us. Disputes may arise regarding the ownership or inventorship of our intellectual property. There also could be existing patents of which we are unaware that our products may be infringing. As the number of participants in the market grows, the possibility of patent infringement claims against us increases. It is difficult, if not impossible, to determine how such disputes would be resolved. Furthermore, because of the substantial amount of discovery required in connection with patent litigation, there is a risk that some of our confidential information could be required to be publicly disclosed. In addition, during the course of patent litigation, there could be public announcements of the results of hearings, motions or other interim proceedings or developments in the litigation. Any litigation claims against us may cause us to incur substantial costs and could place a significant strain on our financial resources, divert the attention of management or restrict our core business. We may be subject to damages resulting from claims that we, or our employees, have wrongfully used or disclosed alleged trade secrets of former employers. Some of our employees were previously employed at other communications companies, including our competitors or potential competitors. Although no such claims against us are currently pending, we may be subject to claims that we or these employees have inadvertently or otherwise used or disclosed trade secrets or other proprietary information of their former employers. Litigation may be necessary to defend against these claims. Even if we are successful in defending against these claims, litigation could result in substantial costs and be a distraction to management. If we fail in defending such claims, in addition to paying monetary damages, we may lose valuable intellectual property rights or personnel. A loss of key research personnel or their work product could hamper or prevent our ability to commercialize product candidates, which could severely harm our business. We are exposed to various possible claims relating to our business and our insurance may not fully protect us. We may incur uninsured liabilities and losses as a result of the conduct of our business. For example, network failures or security breaches could subject us to claims by our customers, and physical damage to the leased facilities in which we maintain our equipment could result in damage or loss to our equipment. We plan to maintain comprehensive liability and property insurance which may not replace the full value of our potential liabilities or losses or cover such claims. We will also evaluate the availability and cost of business interruption insurance. However, should uninsured losses occur, shareholders could lose their invested capital. The costs incurred by us to develop, implement, and enhance our VoIP services may be higher than anticipated, which could hurt our ability to earn a profit. We may incur substantial cost overruns in the development and establishment of our VoIP services. For example, delays in the SS-7 enhancement to our VoIP infrastructure will cause us to incur monthly costs related to equipment and network components we are not able to fully utilize. Unanticipated costs may force us to obtain additional capital or financing from other sources, or may cause the loss of your entire investment in our common stock if we are unable to obtain the additional funds necessary to implement our business plan. We may need to raise additional funds in the future and such funds may not be available on acceptable terms or at all. We may need to raise additional funds in the future for any number of reasons, including: · the loss of revenues generated by sales of our services and products; · the upfront and ongoing costs associated with expanding and enhancing our VoIP infrastructure; · the costs associated with expanding our sales and marketing efforts; · the expenses we incur in manufacturing and selling our services and products; · the costs of developing new products or technologies; · the cost of obtaining and maintaining regulatory approval or clearance of our products and products in development; and · the number and timing of acquisitions and other strategic transactions. 14 Table of Contents If we issue equity or debt securities to raise additional funds, our existing shareholders may experience dilution and the new equity or debt securities may have rights, preferences and privileges senior to those of our existing shareholders. In addition, if we raise additional funds through collaboration, licensing or other similar arrangements, it may be necessary to relinquish valuable rights to our potential products or proprietary technologies, or grant licenses on terms that are not favorable to us. If we cannot raise funds on acceptable terms or at all, we may not be able to develop or enhance our products, execute our business plan, take advantage of future opportunities or respond to competitive pressures or unanticipated customer requirements. In these events, our ability to achieve our development and commercialization goals would be adversely affected. Additional Risks Related to Regulation Our industry is subject to regulation that could adversely impact our business. Traditional telephone service has been subject to significant federal and state regulation. Internet services generally have been subject to far less regulation.Because VoIP services may be viewed as a hybrid by offering both tecommunications services and internet/information services, the VoIP industry has not fit easily within the existing regulatory framework of communications law, and has developed in an environment largely free from regulation.The FCC has not decided how to classify VoIP services for regulatory services but has increasingly imposed obligations on VoIP providers when they are offering services that are equivalent to traditional telecommunications providers, such as E911 capabilities. The FCC, the U.S. Congress and various regulatory bodies in the states and in foreign countries are evaluating how VoIP may be regulated in the future.Some states, including California, have begun to implement laws that prohibit future regulation of VoIP services on the state level to potentially avert conflicts between future state and federal regulations.However, while some of the existing regulation concerning VoIP is applicable to the entire industry, many regulatory proceedings are focused on specific companies or categories of VoIP services. As a result, both the application of existing rules to us and our competitors and the effect of any future regulatory developments remains uncertain. Legislative and regulatory proceedings are under way, or are being contemplated, by federal and state authorities regarding items relevant to our business, these actions could have a material adverse effect on our business. Telecommunications services are generally subject to regulation at the federal, state, local and international levels. These regulations affect us, our customers, and our existing and potential competitors. Delays in receiving required regulatory approvals, completing interconnection agreements or other agreements with local exchange carriers or the adoption of new and adverse regulations may have a material adverse effect on us. In addition, future legislative and judicial actions could have a material adverse effect on us. Future legislation or regulation of the Internet and/or voice and video over IP services could restrict our business, prevent us from offering service or increase our cost of doing business. At present there are few laws, regulations or rulings that specifically address access to commerce and communications services that utilize internet protocol, including VoIP. We are unable to predict the impact, if any, that future legislation, judicial decisions or regulations concerning internet protocol products and services may have on our business, financial condition, and results of operations. Regulation may be targeted towards, among other things, fees, charges, surcharges, and taxation of VoIP services, liability for information retrieved from or transmitted over the Internet, online content regulation, user privacy, data protection, pricing, content, copyrights, distribution, electronic contracts and other communications, filing requirements, consumer protection, public safety issues like enhanced 911 emergency service, or E911, the Communications Assistance for Law Enforcement Act, or CALEA, the provision of online payment services, broadband residential Internet access, and the characteristics and quality of products and services, any of which could restrict our business or increase our cost of doing business. The increasing growth of the VoIP market and popularity of VoIP products and services heighten the risk that governmental agencies might seek to regulate VoIP and the Internet if state or local governmental agencies decide to regulate VoIP services, as they do for providers of traditional telephone service, such regulation may be preempted by action of the U.S. federal government. Nonetheless, we may become subject to a variety of inconsistent state and local regulations and taxes, which would increase our costs of doing business, and adversely affect our operating results and future prospects. Further, a regulatory agency could require us to conform to rules that are unsuitable for IP communications technologies or that cannot be complied with due to the nature and efficiencies of IP routing, or are unnecessary or unreasonable in light of the manner in which we offer service to our customers and we may face future obstacles that could impact our business. Because it is not possible to separate Internet services into intrastate and interstate transmission components we may face conflicting state and federal requirements. 15 Table of Contents Our products must comply with industry standards, FCC regulations, state, local, country-specific and international regulations, and changes may require us to modify existing products and/or services. In addition to reliability and quality standards, the market acceptance of VoIP is dependent upon the adoption of industry standards so that products from multiple manufacturers are able to communicate with each other. Our VoIP products and services rely heavily on communication standards such as SIP, H.323 and SS-7 and network standards such as TCP/IP to interoperate with other vendors’ equipment. There is currently a lack of agreement among industry leaders about which standard should be used for a particular application, and about the definition of the standards themselves. These standards, as well as audio and video compression standards, continue to evolve. We also must comply with certain rules and regulations of the FCC regarding electromagnetic radiation and safety standards established by Underwriters Laboratories, as well as similar regulations and standards applicable in other countries. Standards are continuously being modified and replaced. As standards evolve, we may be required to modify our existing products or develop and support new versions of our products. We must comply with certain federal, state and local requirements regarding how we interact with our customers, including consumer protection, privacy and billing issues, the provision of 911 emergency service and the quality of service we provide to our customers. The failure of our products and services to comply, or delays in compliance, with various existing and evolving standards could delay or interrupt volume production of our VoIP telephony products, subject us to fines or other imposed penalties, or harm the perception and adoption rates of our service, any of which would have a material adverse effect on our business, financial condition or operating results. There may be risks associated with the lack of 911 emergency dialing or the limitations associated with E911 emergency dialing with our VoIP services. In the future, we intend to sell and support IP devices. In May 2005, the FCC unanimously adopted an Order and Notice of Proposed Rulemaking, or NPRM, that requires some VoIP providers to provide emergency 911, or E911, service. On June 3, 2005, the FCC released the text of the First Report and Order and Notice of Proposed Rulemaking in the VoIP E911 proceeding, or the VoIP E911 Order. As a result of the VoIP E911 Order, VoIP service providers that interconnect to the public switched telephone network, or PSTN, or interconnected VoIP providers, will be required to offer the same 911 emergency calling capabilities offered by traditional landline phone companies. All interconnected VoIP providers must deliver 911 calls to the appropriate local public safety answering point, or PSAP, along with call back number and location, where the PSAP is able to receive that information. E911 must be included in the basic service offering; it cannot be an optional or extra feature. The PSAP delivery obligation, along with call back number and location information must be provided regardless of whether the service is “fixed” or “nomadic.” User registration of location is permissible initially, although the FCC is committed to an advanced form of E911 that will determine user location without user intervention. The VoIP E911 Order mandates that existing and prospective customers must be notified of the capabilities and limitations of VoIP service with respect to emergency calling, and interconnected VoIP providers must obtain and maintain affirmative acknowledgement from each customer that the customer has read and understood the notice of limitations and distribute warning labels or stickers alerting consumers and other potential users of the limitations of VoIP 911 service to each new subscriber prior to the initiation of service. In addition, an interconnected VoIP provider must make it possible for customers to update their address (i.e., change their registered location) via at least one option that requires no equipment other than that needed to access the VoIP service. The VoIP E911 Order will increase our cost of doing business and may adversely affect our ability to deliver service to new and existing end users in all geographic regions. We cannot guarantee that E911 service will be available to all of our subscribers. The VoIP E911 Order or follow-on orders or clarifications and potential legislation could have a material adverse effect on our business, financial condition and operating results. The IP devices we intend to offer could be adversely impacted if network operators are permitted to restrict or degrade access to their broadband networks. The concept of net neutrality asserts that network operators should not be allowed to charge content or application providers fees for faster delivery or other preferential treatment. This issue has been subject to ongoing regulatory proceedings. Further, federal legislation may also address net neutrality in a manner that requires permits or disallows the FCC to implement its stated net neutrality policy. Such legislation could also require the FCC to modify its policy in whole or in part. Because some of our IP devices and services may utilize the networks of third parties, regulation and potential legislation concerning net neutrality could impact our business. Further, some of our carrier customers rely, in part, on the implementation of net neutrality principles in order to offer their VoIP services. If our carrier customers are adversely impacted by legislative or regulatory action concerning net neutrality, it could also adversely impact us. 16 Table of Contents Uncertainty regarding whether certain of our services are classified as “telecommunications” or “information” services makes it difficult to predict whether we will need to pay additional charges, surcharges, fees and/or taxes to provide our services and whether we are subject to state and local regulation. There are many unresolved proceedings at the FCC intended to address whether various types of VoIP services are properly classified as telecommunications services and/or information services. Federal legislation may also impact this determination. If our services are determined to be telecommunications services, we may be subject to additional regulation, including but not limited to the application of additional charges, surcharges, taxes and fees that would adversely impact our business. If it is determined that we provide telecommunications services, we could also be required to comply with state regulation and the related filing requirements that could adversely impact our business. We may from time to time be subject to disputes with customers and vendors relating to amounts invoiced for services provided which we may not be able to resolve in our favor. It is not unusual in our industry to occasionally have disagreements with vendors relating to amounts billed for services provided between the recipient of the services and the vendor. To the extent we are unable to favorably resolve these disputes, our revenues, profitability or cash may be adversely affected. Risks Related to our Common Stock Our common stock may be considered a “penny stock” and may be difficult to sell. The Securities and Exchange Commission has adopted regulations which generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to specific exemptions. The market price of our common stock is less than $5.00 per share and therefore may be designated as a “penny stock” according to Securities and Exchange Commission rules. This designation requires any broker or dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. These rules may restrict the ability of brokers or dealers to sell our common stock and may affect the ability of investors to sell their shares. In addition, since our common stock is currently listed on the NASD’s OTC Pink Sheets, investors may find it difficult to obtain accurate quotations of our common stock and may experience a lack of buyers to purchase such stock or a lack of market makers to support the stock price. Security analysts of major brokerage firms may not provide coverage of us since there is no incentive for brokerage firms to recommend the purchase of our common stock. No assurance can be given that brokerage firms will want to conduct any secondary public offerings on our behalf in the future. Our principal shareholders have significant voting power and may take actions that may not be in the best interest of other shareholders. As of March 15, 2013, our executive officers, directors, and principal shareholders who hold 5% or more of our outstanding common stock beneficially owned, in the aggregate, approximately 71.1% of our outstanding common stock. These shareholders are able to exercise significant control over all matters requiring shareholder approval, including the election of directors and approval of significant corporate transactions. This concentration of ownership may have the effect of delaying or preventing a change in control and might adversely affect the market price of our common stock. This concentration of ownership may not be in the best interests of all our shareholders. We incur increased costs and risks as a result of being a public company, particularly in the context of Section 404 of the Sarbanes-Oxley Act of 2002. We incur increased costs as a result of becoming a public company and from compliance activities related to the Sarbanes-Oxley Act of 2002, or SOX, as well as new rules subsequently implemented by the Securities and Exchange Commission and the NASD, and these costs may continue to increase. These new rules and regulations have increased our legal and financial compliance costs and made some activities more time-consuming and costly. In addition, we incur costs associated with our public company reporting requirements. These rules and regulations to make it more expensive for us to obtain certain types of insurance, including directors’ and officers’ liability insurance and we may be forced to accept reduced policy limits and coverage in the future or incur substantially higher costs to obtain the same or similar coverage. The impact of these events also could make it more difficult for us to attract and retain qualified persons to serve on our board of directors, our board committees or as executive officers. We are presently evaluating and monitoring developments with respect to new rules and regulations and cannot predict the amount of the additional costs we may incur or the timing of such costs. 17 Table of Contents Section 404 of SOX requires us to include an internal controls report from management in our Annual Reports on Form 10-K, and we are required to expend significant resources in developing the necessary documentation and testing procedures. Given the risks inherent in the design and operation of internal controls over financial reporting, we evaluated our system of internal controls and concluded that our internal controls over financial reporting is not effective. If our internal controls are not designed or operating effectively, we are required to disclose that our internal control over financial reporting was not effective, as we have done in this Annual Report under Item 9A. Investors may lose confidence in the reliability of our financial statements, which could cause the market price of our common stock to decline and which could affect our ability to operate our business as we otherwise would like to. Our management has identified a number of material weaknesses in our internal control over financial reporting as of December 31, 2012, which, if not remediated, could result in material misstatements in our annual or interim financial statements in future periods. In connection with our management’s assessment of our internal control over financial reporting as required under Section 404 of the Sarbanes-Oxley Act of 2002, our management identified a number of material weaknesses in our internal control over financial reporting as of December31, 2012. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. As a result, our management has concluded that we did not maintain effective internal control over financial reporting as of December 31, 2012. The deficiencies noted at December 31, 2012 were also identified as existing as of December 31, 2011. The existence of a material weakness could result in errors in our financial statements that could result in a restatement of financial statements or failure to meet reporting obligations, and could result in material misstatements regarding our financial condition and results of operations which in turn could cause investors to lose confidence in reported financial information leading to a decline in our stock price.Furthermore, there are inherent limitations to the effectiveness of controls and procedures, including the possibility of human error and circumvention or overriding of controls and procedures. The market price of our common stock may be volatile. The market price of our common stock has been and will likely continue to be highly volatile, as is the stock market in general. Some of the factors that may materially affect the market price of our common stock are beyond our control, such as changes in financial estimates by industry and securities analysts, conditions or trends in the communications industry, announcements made by our competitors or sales of our common stock. These factors may materially adversely affect the market price of our common stock, regardless of our performance. In addition, the public stock markets have experienced extreme price and trading volume volatility. This volatility has significantly affected the market prices of securities of many companies for reasons frequently unrelated to the operating performance of the specific companies. These broad market fluctuations may adversely affect the market price of our common stock. Factors which may adversely affect market prices of our common stock. Market prices for our common stock will be influenced by a number of factors, including: · the issuance of new equity securities pursuant to a future offering or acquisition; · changes in interest rates; · competitive developments, including announcements by competitors of new products or services or significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; · variations in quarterly operating results; · changes in financial estimates by securities analysts; · the depth and liquidity of the market for our common stock; · investor perceptions of us and the communications industry generally; and · general economic and other national conditions. 18 Table of Contents There is no assurance of an established public trading market, and the failure to establish one would adversely affect the ability of our investors to sell their securities in the public market. At present, there is minimal trading of our securities, and there can be no assurance that an active trading market will develop. Our common stock, however, is traded on the OTC Pink Sheets. The OTC Pink Sheets is an inter-dealer, over-the-counter market that provides significantly less liquidity than the NASD’s automated quotation system, or NASDAQ Stock Market. Quotes for stocks included on the OTC Pink Sheets are not listed in the financial sections of newspapers as are those for the NASDAQ Stock Market. Therefore, prices for securities traded solely on the OTC Pink Sheets may be difficult to obtain and holders of common stock may be unable to resell their securities at or near their original price or at any price. A significant number of our shares are eligible for sale, and their sale could depress the market price of our common stock. Sales of a significant number of shares of our common stock in the public market could harm the market price of our common stock. In May 2007 and January 2008 we registered an aggregate of 21,429,000 shares and shares underlying warrants, or 29% of our common stock currently outstanding, for resale in the public market pursuant to Form SB-2 registration statements. As such shares of our common stock are resold in the public market, the supply of our common stock will increase, which could decrease its price. Some or all of our shares of common stock as well as shares of common stock underlying warrants and options may also be offered from time to time in the open market pursuant to an effective registration statement or Rule 144, and these sales may have a depressive effect on the market for our shares of common stock. In general, a person who has held restricted shares for a period of six months may, upon filing with the Securities and Exchange Commission a notification on Form 144, sell into the market shares of our common stock. Shares eligible for future sale may adversely affect the market price of our common stock. The former non-affiliated securities holders of InterMetro Delaware who received shares of our common stock in the Business Combination, as well various vendors who were issued shares pursuant to settling vendor obligations, are eligible to sell all of these approximate 7.2 million shares of common stock by means of ordinary brokerage transactions in the open market pursuant to Rule 144 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), Rule 144. Any substantial resale, and the possibility of substantial resales, of the common stock under Rule 144 may have an adverse effect on the market price of our common stock by creating an excessive supply. Provisions in our articles of incorporation and bylaws and under Nevada law may discourage, delay or prevent a change of control of our company or changes in our management and, therefore, depress the trading price of our common stock. Our articles of incorporation and bylaws contain provisions that could depress the trading price of our common stock by acting to discourage, delay or prevent a change of control of our company or changes in our management that the shareholders of our company may deem advantageous. These provisions: · authorize the issuance of “blank check” preferred stock that our board of directors could issue to increase the number of outstanding shares to discourage a takeover attempt; · allow shareholders to request that we call a special meeting of our shareholders only if the requesting shareholders hold of record at least a majority of the outstanding shares of common stock; · provide that the board of directors is expressly authorized to make, alter, amend or repeal our bylaws; and · provide that business to be conducted at any special meeting of shareholders be limited to matters relating to the purposes stated in the applicable notice of meeting. We do not foresee paying cash dividends in the foreseeable future. We have not paid cash dividends on our stock and do not plan to pay cash dividends on our common stock in the foreseeable future. Item 1B. Unresolved Staff Comments None. 19 Table of Contents Item 2. Properties Our principal executive office is located in Simi Valley, California, where we lease a facility with 18,674 square feet of space for $14,000 per month under a lease that expires March 31, 2014. We believe that our space will be adequate for our needs and that suitable additional or substitute space in the future will be available to accommodate the foreseeable expansion of our operations. We also lease collocation space for our VoIP equipment in carrier class telecommunications facilities in major metropolitan markets throughout the U.S. and expect to add additional collocation facilities as we expand our VoIP network. Item 3. Legal Proceedings From time to time we may be involved in litigation of claims relating to disputes of the cost and quality of services provided by us, our network component vendors, providers of general and administrative services and employees. We may also be involved with litigation of claims of alleged infringement, misuse or misappropriation of intellectual property rights of third parties. In the normal course of business, we may also be subject to claims arising out of our operations, and may file collection claims against delinquent customers. We cannot predict the outcome of any of these proceedings at this time.In cases where a Court has stayed proceeding, we can not predict how long the Court’s stay (if any) will remain in place. A ruling against us in any of the proceedings listed below could have a material adverse impact on our operating results, financial condition and business performance. A Network Service Provider– On October 12, 2010, the Company was served a complaint filed in the Superior Court of California, Ventura County, by MPower Communications Corp (“MPower”), a network service provider, against the Company asserting various causes of action.MPower claims that the Company owes various charges totaling $505,583. The Company denied that it owed this amount.The Company and MPower settled the complaint on August 12, 2011 for $100,000, subject to timely payment through January 2013. The remaining amount due under the settlement was $15,000 at December 31, 2012. On March 31, 2011, the Company was notified that the seller and the former president of Advanced Tel, Inc, (“ATI”) the Company’s wholly owned subsidiary, had filed suit against the Company asserting, among other things, that the Company owed said seller certain amounts related to the agreement entered into by the parties (“Purchase Agreement”) when the Company purchased ATI in 2006.On November 30, 2011, the parties arbitrated a settlement with precedent conditions to be performed by the Company in the first quarter of 2012, conditions that were met on March 14, 2012 resulting in dismissal of the suit on March 14, 2012.As part of the settlement the Company will void the disputed 4,089,930 shares originally issued to the seller in 2008 as part of the stock compensation in the Purchase Agreement and the seller will return to the Company the 308,079 shares issued to him in 2006 also originally part of the Purchase Agreement.All shares will return to the Company’s Treasury.The Company will pay the seller a total of $200,000 of which $167,000 remains unpaid at December 31, 2012 and subject to timely monthly payments through March 2017. A Network Service Provider– On October 26, 2011, the Company was served a complaint filed by a network service provider (“NSP”) against the Company asserting various causes of action.The NSP claimed that the Company owed various charges totaling $150,926. The Company denies that it owes this amount and believes the NSP owes the Company higher amounts which offset this claim.The Company filed a cross-complaint against the NSP on December 1, 2011 for charges owed the Company totaling $280,403. The Company and the NSP are attempting to settle the complaint and cross-complaint and the Company anticipates that the resolution of these complaints will not have a material effect on the Company. Universal Service Administrative Company – The Universal Service Administrative Company (USAC) administers the Universal Service Fund (USF). In 2008 and 2009 the Company did not make all of the payments claimed by the USAC in a timely manner and USAC transferred these unpaid amounts to the Federal Communications Commission (FCC) for collection. The FCC has transferred some of these unpaid amounts to the Department of the Treasury which worked with the Company to establish long term payment plans.Should any of the remaining unpaid amounts with the FCC transfer from the FCC to Treasury, additional fees, surcharges and penalties will be added to the amount due. As of December 31, 2012, the Company has recorded an aggregate $1.2 million in connection with the USF.The Company continues to work with the FCC and the Department of the Treasury to resolve these amounts under long term payment programs.Failure to finalize any significant proposed payment plan would likely have a material adverse effect on the Company. Item 4.Mine Safety Disclosures Not applicable 20 Table of Contents PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Common Stock Our common stock is listed on the OTC Pink Sheets and trades under the symbol “IMTO.” At the close of business on March 15, 2013, there were 81,023,238 issued and outstanding common shares which were held by approximately 86 shareholders of record, of which 23,694,453 shares were freely tradable. The balance is restricted stock as that term is used in Rule 144 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). There is currently minimal trading volume for our securities.The following table sets forth certain information with respect to the high and low market prices of our common stock for the periods indicated.These quotations, as provided by the OTC Pink Sheets, reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transaction prices between dealers. Year Quarter High Low First (thru March 15, 2013) $ $ Fourth Third Second First Fourth Third Second First Dividends We have not declared or paid any cash dividends on our common stock and we do not expect to pay any cash dividends in the foreseeable future. The decision whether to pay cash dividends on our common stock will be made by our Board of Directors, in their discretion, and will depend on our financial condition, operating results, capital requirements and other factors that our Board of Directors considers significant. We currently intend to retain our earnings for funding growth and, therefore, do not expect to pay any dividends in the foreseeable future. Issued and Outstanding Shares Effective March 14, 2012, the Company settled a lawsuit brought by a former employee and the former president of Advanced Tel, Inc. (“ATI”), the Company’s wholly owned subsidiary.See Note 12 to the financial statements for a description of this matter.Pursuant to the settlement, the Company has voided a total of 4,089,930 shares that were originally issued to the employee as part of the consideration for the acquisition of ATI. In addition, pursuant to the settlement, the former employee will return 308,079 shares issued to him, also in connection with the Company’s acquisition of ATI.Such 308,079 shares will be transferred back to the Company incrementally, subject to the Company’s payment by the Company of a total of $200,000 in monthly installments through March 2017. Unregistered Sales of Securities in 2012 During 2012, the Company issued 10,145,523 shares of its common stock pursuant to the conversion of secured promissory notes. During 2012, the Company also issued 614,917 shares of its common stock pursuant to the exercise of warrants. The Company received proceeds of $6,149 in connection with the issuance. 21 Table of Contents Equity Compensation Plan Information Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Stock Options Weighted-Average Exercise Price of Outstanding Stock Options Number of Securities Remaining Available for FutureIssuance Under Equity Compensation Plans Equity Compensation plans approved by security holders: 2004 Stock Option Plan $ - 0- 2007 Omnibus Stock and Incentive Plan $ 2004 Stock Option Plan Our Board of Directors voted unanimously to cause the Company to assume all stock options under the 2004 Stock Plan of InterMetro Delaware (the “2004 Plan”), which were issued and outstanding immediately prior to the closing of the Business Combination, which closed on or about December 29, 2006. All InterMetro Delaware stock options were converted into options to purchase shares of our common stock as of December 29, 2006. Upon the shareholders ratification of the 2004 Plan pursuant to the Schedule 14C Information Statement filed with the Securities and Exchange Commission declared effective May 10, 2007, we froze any further grants of stock options under the 2004 Plan. Any shares reserved for issuance under the 2004 Plan that are not needed for outstanding options granted under that plan will be cancelled and returned to treasury shares. The number of outstanding stock options and the exercise prices were adjusted in the same proportion as the exchange ratio for the outstanding common stock in the Business Combination. The exercise periods and other terms and conditions remained the same. As of December 31, 2012, we had stock options to purchase 3,221,081 shares of our common stock outstanding under the 2004 Plan all fully vested and exercisable for a period of ten years from the date of initial grant by InterMetro. On November 15, 2010, in order to provide continued economic incentive to option holders, most of whose options were issued at prices that were “out of the money”, the Board of Directors authorized a re-pricing of the stock options under the 2004 Plan to $0.01, the closing price of the Company’s common stock on that date. The Company recognized a charge of $14,000 related to the re-pricing. For the fiscal years ended December 31, 2011 and 2010, InterMetro issued no stock options under the 2004 Plan.As of December 31, 2012, 1,232,320 of the Company’s outstanding stock options issued pursuant to the 2004 Plan have been exercised. Omnibus Stock and Incentive Plan Effective January 19, 2007, our Board of Directors approved the 2007 Omnibus Stock and Incentive Plan (the “2007 Plan”) for directors, officers, employees, and consultants. Our shareholders ratified the 2007 Plan pursuant to the Schedule 14C Information Statement filed with the Securities and Exchange Commission which was declared effective on May 10, 2007. The 2007 Plan allows any of the following types of awards, to be granted alone or in tandem with other awards: (1) Stock options which may be either incentive stock options (“ISOs”), which are intended to satisfy the requirements of Section 422 of the Internal Revenue Code of 1986, as amended, or nonstatutory stock options (“NSOs”), which are not intended to meet those requirements; (2) restricted stock which is common stock that is subject to restrictions, including a prohibition against transfer and a substantial risk of forfeiture, until the end of a “restricted period” during which the grantee must satisfy certain vesting conditions; (3) restricted stock units which entitle the grantee to receive common stock, or cash (or other property) based on the value of common stock, after a “restricted period” during which the grantee must satisfy certain vesting conditions or the restricted stock unit is forfeited; (4) stock appreciation rights which entitle the grantee to receive, with respect to a specified number of shares of common stock, any increase in the value of the shares from the date the award is granted to the date the right is exercised; and (5) other types of equity-based compensation which may include shares of common stock granted upon the achievement of performance objectives. The 2007 Plan will be administered by the Compensation Committee once this committee is formed, which will at all times be composed of two or more members of the Board of Directors who are not our employees or consultants. Until a Compensation Committee is formed, the 2007 Plan is administered by a majority of independent directors.Any employee or director of, or consultant for, us or any of our subsidiaries or other affiliates will be eligible to receive awards under the 2007 Plan. We have reserved26,099,040 shares of common stock for awards under the 2007 Plan. In addition, on each anniversary of the 2007 Plan’s effective date on or before the fifth anniversary of the effective date, the aggregate number of shares of our common stock available for issuance under the 2007 Plan will be increased by the lesser of (a) 5% of the total number of shares of our common stock outstanding as of the December 31 immediately preceding the anniversary, (b) 4,713,570 shares, or (c) a lesser number of shares of our common stock that our board, in its sole discretion, determines. In general, shares reserved for awards that lapse or are canceled will be added back to the pool of shares available for awards under the 2007 Plan. 22 Table of Contents Awards under the 2007 Plan are forfeitable until they become vested. An award will become vested only if the vesting conditions set forth in the award agreement (as determined by the Compensation Committee or the independent directors administering the 2007 Plan) are satisfied. The vesting conditions may include performance of services for a specified period, achievement of performance objectives, or a combination of both. The Compensation Committee also will have authority to provide for accelerated vesting upon occurrence of an event such as a change in control. The 2007 Plan specifically prohibits the Compensation Committee (or the independent directors administering the 2007 Plan) from repricing any stock options or stock appreciation rights. In general, awards under the 2007 Plan may not be assigned or transferred except by will or the laws of descent and distribution. However, the Compensation Committee (or the independent directors administering the 2007 Plan) may allow the transfer of NSOs to members of a 2007 Plan participant’s immediate family or to a trust, partnership, or corporation in which the parties in interest are limited to the participant and members of the participant’s immediate family. The Board of Directors or the Compensation Committee may amend, alter, suspend, or terminate the 2007 Plan at any time. If necessary to comply with any applicable law (including stock exchange rules), we will first obtain stockholder approval. Amendments, alterations, suspensions, and termination of the 2007 Plan generally may not impair a participant’s (or a beneficiary’s) rights under an outstanding award. However, rights may be impaired if necessary to comply with an applicable law or accounting principles (including a change in the law or accounting principles) pursuant to a written agreement with the participant. Unless it is terminated sooner, the 2007 Plan will terminate upon the earlier of June 23, 2016 or the date all shares available for issuance under the 2007 Plan have been issued and vested. The Company granted options under its 2007 Plan during the year ended December 31, 2012 and did not grant any options during the year ended December 31, 2011.As of December 31, 2012, none of the Company’s outstanding stock options issued pursuant to the 2007 Plan have been exercised. Item 6. Selected Financial Data. As a “smaller reporting company”, under SEC rules, this disclosure is not required. Item 7. Management’s Discussion and Analysis of Results of Operations and Financial Condition The following discussion should be read in conjunction with our consolidated financial statements and notes to those statements. Overview History . InterMetro began business as a VoIP on December 29, 2006 and began generating revenue at that time. Since then, we have increased our revenue to approximately $20.1million for the year ended December31, 2012. Our corporate headquarters is located in Simi Valley, California. We lease collocation space for our VoIP equipment in carrier-class telecommunications facilities in metropolitan markets throughout the U.S. and expect to add additional collocation facilities as we expand our VoIP network. Trends in Our Industry and Business A number of trends in our industry and business could have a significant effect on our operations and our financial results. These trends include: Increased competition for end users of voice services . We believe there are an increasing number of companies competing for the end users of voice services that have traditionally been serviced by the large incumbent carriers. The competition has come from wireless carriers, competitive local exchange carriers, or CLECs, and interexchange carriers, or IXCs, and more recently from broadband VoIP providers, including cable companies and DSL companies offering broadband VoIP services over their own IP networks. All of these companies provide national calling capabilities as part of their service offerings, however, most of them do not operate complete national network infrastructures. These companies previously purchased national transport services exclusively from traditional carriers, but are increasingly purchasing transport services from us. 23 Table of Contents Regulation . Our business has developed in an environment largely free from regulation. However, the FCC has recently examined how VoIP services could be regulated but has yet to classify VoIP providers for regulatory purposes. Instead, on a piecemeal basis, the FCC has imposed some regulatory obligations on VoIP providers that parallel obligations imposed on telecommunications providers, such as universal service contributions, E911 and number portability.Effective in mid-2012, theFCC changedthe intercarrier compensation system requiring VoIP providers to pay a form of compensation on a prospective basis.The issue of VoIP regulation on other important issues, such as intercarrier connection obligations, remains unresolved by the FCC, which is currently engaged in proceedings to further define and clarify applicable VoIP regulations. While state regulatory authority over us has been constrained by recent legislation in several states, including California, states may nonetheless strive to independently assert control over some or all of our operations. Complying with regulatory developments may impact our business by increasing our operating expenses, including legal fees, requiring us to make significant capital expenditures or increasing the taxes and regulatory fees applicable to our services. One of the benefits of our implementation of SS-7 technology is to enable us to interconnect and directly purchase facilities from incumbent local exchange carriers under negotiated contracts which can directly include access charges.By purchasing these traditional access services we help mitigate the risk of potential new regulation related to VoIP. Our Business Model Historically, we have implemented our business plan through the expansion of our proprietary, cloud-based VoIP infrastructure. Since our inception, we have notably grown our customer base which now includes several large publicly-traded telecommunications companies and retail distribution partners. In connection with the addition of customers and the provision of related voice services, we have expanded our national VoIP infrastructure. In 2006, we dedicated significant resources to acquisition growth, completing our first acquisition of ATI inMarch2006. We acquired ATI to add minutes to our network and to access new sales channels and customers. We plan to grow our business through direct sales activities and potentially through acquisitions. Revenue . We currently generate revenue primarily from the sale of voice minutes that are transported across our VoIP infrastructure. In addition, our wholly owned subsidiary ATI, as a reseller, generates revenues from the sale of voice minutes that are currently transported across other telecom service providers’ networks. Since 2006 we have migrated much of the ATI revenues on to our VoIP infrastructure and intend to continue to migrate some of the remaining ATI revenues in the future. We negotiate rates per minute with our carrier customers on a case-by-case basis. The voice minutes that we sell through our retail distribution partners are typically priced at per minute rates, are packaged as calling cards and are competitive with traditional calling cards and prepaid services. Our carrier customer services agreements and our retail distribution partner agreements are typically one year in length with automatic renewals. We generally bill our customers on a weekly or monthly basis with either a prepaid balance required at the beginning of the week or month of service delivery or with net terms determined by the customers’ creditworthiness. Factors that affect our ability to increase revenue include: · Changes in the average rate per minute that we charge our customers. Our voice services are sold on a price per minute basis. The rate per minute for each customer varies based on several factors, including volume of voice services purchased, a customer’s creditworthiness, and, increasingly, use of our SS-7 based services, which are priced higher than our other voice transport services. · Increasing the net number of customers utilizing our VoIP services. Our ability to increase revenue is primarily based on the number of carrier customers and retail distribution partners that we are able to attract and retain, as revenue is generated on a recurring basis from our customer base. We expect increases in our customer base primarily through the expansion of our direct sales force and our marketing programs. Our customer retention efforts are primarily based on providing high quality voice services and superior customer service. · Increasing the average revenue we generate per customer. We increase the revenue generated from existing customers by expanding the number of geographic markets connected to our VoIP infrastructure. Also, we are typically one of several providers of voice transport services for our larger customers, and can gain a greater share of a customer’s revenue by consistently providing high quality voice service. 24 Table of Contents · Acquisitions. Although we have not actively pursued acquisitions since 2009, as the world economy rebounds we anticipate a review of the acquisition strategy as one possible method for expanding our revenue base through the acquisition of other voice service providers.In that context, we would plan to acquire businesses whose primary cost component is voice services or whose technologies expand or enhance our VoIP service offerings. We expect that our revenue will increase in the future primarily through the addition of new customers gained from our direct sales and marketing activities and from acquisitions. Network Costs . Our network, or operating, costs are primarily comprised of fixed cost and usage based network components. In addition, ATI incurs usage-based costs from its underlying telecom service providers. We generally pay our fixed network component providers at the beginning or end of the month in which the service is provided and we pay for usage based components on a weekly or monthly basis after the delivery of services. Some of our vendors require a prepayment or a deposit based on recurring monthly expenditures or anticipated usage volumes. Our fixed network costs include: · SS-7 based interconnection costs. We added a significant amount of capacity, measured by the number of simultaneous phone calls our VoIP infrastructure can connect in a geographic market, by connecting directly to local phone companies through SS-7 based interconnections purchased on a monthly recurring fixed cost basis. As we expand our network capacity and expand our network to new geographic markets, SS-7 based interconnection capacity will be the primary component of our fixed network costs. · Competitive local exchange carrier costs. The interconnections between our VoIP infrastructure and our customers’ end users, as well as our retail customers, have historically been purchased on a monthly recurring fixed cost basis from competitive local exchange carriers, or CLECs. Historically, CLEC interconnections had been our largest component of fixed network costs. · Other fixed costs. Other significant fixed costs components of our VoIP infrastructure include private fiber-optic circuits and private managed IP bandwidth that interconnect our geographic markets, monthly leasing costs for the collocation space used to house our networking equipment in various geographic markets, local loop circuits that are purchased to connect our VoIP infrastructure to our customers and usage based vendors within each geographic market. Other fixed network costs include depreciation expense on our network equipment and monthly subscription fees paid to various network administrative services. The usage-based cost components of our network include: · Off-net costs. In order to provide services to our customers in geographic areas where we do not have existing or sufficient VoIP infrastructure capacity, we purchase transport services from traditional long distance providers and resellers, as well as from other VoIP infrastructure companies. We refer to these costs as “off-net” costs. Off-net costs are billed on a per minute basis with rates that vary significantly based on the particular geographic area to which a call is being connected. · SS-7 based interconnections with local carriers. The SS-7 based interconnection services and those we intend to purchase for the provision of a majority of our future services, include a usage based, per minute cost component. The rates per minute for this usage based component are significantly lower than the per minute rates for off-net services. The usage based costs for SS-7 services are expected to be the largest cost component of our network as we grow revenue utilizing SS-7 technology. 25 Table of Contents Our fixed-cost network components generally do not experience significant price fluctuations. Factors that affect these network components include: · Efficient utilization of fixed-cost network components. Our customers utilize our services in identifiable fixed daily and weekly patterns. Customer usage patterns are characterized by relatively short periods of high volume usage, leaving a significant amount of time during each day where the network components remain idle. Our ability to attract customers with different traffic patterns, such as customers who cater to residential calling services, which typically spike during evening hours, with customers who sell enterprise services primarily for use during business hours, increases the overall utilization of our fixed-cost network components. This decreases our overall cost of operations as a percentage of revenues. · Strategic purchase of fixed-cost network components. Our ability to purchase the appropriate amount of fixed-cost network capacity to (1) adequately accommodate periods of higher call volume from existing customers, (2) anticipate future revenue growth attributed to new customers, and (3) expand services for new and existing customers in new geographic markets is a key factor in managing the percentage of fixed costs we incur as a percentage of revenue. From time to time, we also make strategic decisions to add capacity with newly deployed technologies, such as the SS-7 based services, which require purchasing a large amount of network capacity in many geographic markets prior to the initiation of customer revenue. We expect that both our fixed-cost and usage-based network costs will increase in the future primarily due to the expansion of our VoIP infrastructure and use of off-net providers related to the expected growth in our revenues. Our usage-based network components costs are affected by: · Fluctuations in per minute rates of off-net service providers. Increasing the volume of services we purchase from our vendors typically lowers our average off-net rate per minute, based on volume discounts. Another factor in the determination of our average rate per minute is the mix of voice services we use by carrier type, with large fluctuations based on the carrier type of the end user which can be local exchange carriers, wireless providers or other voice service providers. · Sales mix of our VoIP infrastructure capacity versus off-net services. Our ability to sell services connecting our on-net geographic markets, rather than off-net areas, affects the volume of usage based off-net services we purchase as a percentage of revenue. · Acquisitions of telecommunications businesses. Should we resume our acquisition activities of telecommunications companies, the completion of these acquisitions and resulting addition of the acquired company’s traffic and revenue to our operations may cause us to incur increased usage-based network costs. These increased costs will come from traffic that remains with the acquired company’s pre-existing carrier and from any of the acquired company’s traffic that we migrate to our SS-7 services or our off-net carriers. We may also experience decreases in usage based charges for traffic of the acquired company that we migrate to our network. The migration of traffic onto our network requires network construction to the acquired company’s customer base, which may take several months or longer to complete. 26 Table of Contents Sales and Marketing Expense. Sales and marketing expenses include salaries, sales commissions, benefits, travel and related expenses for our direct sales force, marketing and sales support functions. Our sales and marketing expenses also include payments to our agents that source carrier customers and retail distribution partners. Agents are primarily paid commissions based on a percentage of the revenues that their customer relationships generate. In addition, from time to time we may cover a portion or all of the expenses related to printing physical cards and related posters and other marketing collateral. All marketing costs associated with increasing our retail consumer user base are expensed in the period in which they are incurred. We expect that our sales and marketing expenses will increase in the future primarily due to increases in our direct sales force. General and Administrative Expense. General and administrative expenses include salaries, benefits and expenses for our executive, finance, legal and human resources personnel and include the costs of being a public company. In addition, general and administrative expenses include fees for professional services, occupancy costs and our insurance costs, and depreciation expense on our non-network depreciable assets. Our general and administrative expenses also include stock-based compensation on option grants to our employees and options and warrant grants to non-employees for goods and services received. Results of Operations The following table sets forth, for the periods indicated, the results of our operations expressed as a percentage of revenue: Year Ended December31, Net revenues 100 % 100 % Network costs 77 77 Gross profit 23 23 Operating expenses: Sales and marketing 3 4 General and administrative 17 17 Impairment of goodwill — 2 Total operating expenses 20 23 Operating income (loss) 3 0 Interest expense (6 ) (6 ) Gain on conversion of debt to common stock 2 — Accounts payable write off and gain on forgiveness of debt 4 23 Net income 3 % 17 % Year Ended December 31, 2012 Compared to Year Ended December 31, 2011 Net Revenues.Net revenues decreased $1.2 million, or 5.8%, to $20.1 million for the year ended December 31, 2012 from $21.3 million for the year ended December 31, 2011. Though we have continued to acquire new customers, this has been offset by a reduction in offering third party low margin services and also attributable to both decreasing revenues from existing customers in certain areas and the loss of certain customers.The addition of new customers contributed approximately $100,000 to revenue in the twelve months ended December 31, 2012 with an additional $6.4 million attributable to increasing revenues from existing customers. These gains were offset by an approximate $7.7 million decrease in revenue attributable to the loss of customers or decreased revenue from existing customers.The Company has developed an integration plan for utilizing the Company’s network to carry ATI customer traffic. This includes the expansion of additional ports through the use of recently acquired equipment.The execution of this plan is expected to allow the Company to take increased traffic from ATI customers resulting in increased revenue. Ten customers accounted for 78.6% and 72.2% of net revenues for the years ended December 31, 2012 and 2011, respectively. Network Costs.Network costs decreased $934,000, or 5.7%, to $15.4 million for the year ended December 31, 2012 from $16.4 million for the year ended December 31, 2011.Included within total network costs, variable network costs decreased by $400,000 to $14.5 million (72.2% of revenues) for the year ended December 31, 2012 from $14.9 million (69.9% of revenues) for the year ended December 31, 2011.Fixed network costs decreased by $519,000 to $951,000 for the year ended December 31, 2012 from $1.5 million for the year ended December 31, 2011.Gross margin decreased to 23.1% for the year ended December 31, 2012 from a gross margin of 23.2% for the year ended December 31, 2011. 27 Table of Contents Sales and Marketing. Sales and marketing expenses decreased $162,000, or 20.0% to $647,000 for the year ended December 31, 2012 from $809,000 for the year ended December 31, 2011. Sales and marketing expenses as a percentage of net revenues were 3.2% and 3.8% for the year ended December 31, 2012 and 2011, respectively.The decrease is primarily attributable to a decrease in commissions related to the decrease in ATI revenues from which agent commissions are paid.In addition, a change in revenue mix resulted in a decrease in certain high percentage commissions. General and Administrative. General and administrative expenses decreased $370,000 or 10.0% to $3.3 million for the year ended December 31, 2012 from $3.7 million for the year ended December 31, 2011. General and administrative expenses as a percentage of net revenues were 16.6% and 17.4% for the years ended December 31, 2012 and 2011, respectively. Bad debt expense is a component of general and administrative expense and was $0 for the year ended December 31, 2012 as compared to $72,000 for the year ended December 31, 2011.A decrease in payroll of $128,000 and $118,000 for InterMetro and ATI, respectively, a $75,000 reduction in insurance cost and a $130,000 reduction in legal and professionalfees also contributed to the overall decrease in general and administrative expense from the previous period.General and administrative expense for the twelve months ended December 31, 2012 included stock-based compensation of $249,000. Gain on Conversion of Debt to Common Stock.The Company recorded a gain related to secured note holders converting debt for common stock at $0.15 when the fair market value of the common stock was $0.08 share. Impairment of Goodwill.The Company determined that due to the decline in revenue and operating income of ATI in 2011, the carrying value of the Company’s goodwill was not fully recoverable and took a charge for the impairment of goodwill in the amount of $450,000 in 2011. Accounts Payable Write Off and Gain on Forgiveness of Debt.During the year ended December 31, 2012, the Company entered into numerous cash payment plan agreements with vendors for amounts less than the liability recorded in accounts payable and accrued expenses and, in some cases, in exchange for the issuance of shares of the Company’s common stock.As a result of these agreements, the Company recorded a gain on forgiveness of debt of $383,000 for the year ended December 31, 2012.Also, the Company has a policy, based on the statute of limitations, as prescribed by law, to write-off accounts payable with written contract more than four years old with no current activity and two years when there is no written agreement. The Company recorded a gain of $322,000 related to these write-offs which is included in accounts payable write-off. During the year ended December 31, 2011, the Company entered into numerous cash payment plan agreements with vendors for amounts less than the liability recorded in accounts payable and accrued expenses and, in some cases, in exchange for the issuance of shares of the Company’s common stock.As a result of these agreements, the Company recorded a gain on forgiveness of debt of $3,074,000 for the year ended December 31, 2011.In addition, the Company wrote-off certain accounts payable for Competitive Local Exchange Carriers (“CLEC”) that resulted in a gain of $1,079,000 for the same period and is included in accounts payable write-off.The CLEC accounts payable were written off based on advice of counseland an October 2011 FCC ruling that CLEC access charges invoiced to VoIP carriers are invalid. In addition, most of the CLEC invoices were outside of a two year statute of limitations on such accounts payable balances. Also, the Company has a policy, based on the statute of limitations, to write-off accounts payable with written contracts more than four years old with no current activity and two years when there is no written agreement. The Company recorded gain of $688,000 related to these write-offs which is included in accounts payable write-off. Interest Expense, net. Interest expense, net decreased $76,000 to $1.1 million for the year ended December 31, 2012 from $1.2 million for the year ended December 31, 2011.Interest expense related to the secured promissory notes was $393,000 for the year ended December 31, 2011 as compared to $346,000 for the year ended December 31, 2011. Interest expense for the year ended December 31, 2012 includes $291,000 amortization of debt discount and deferred loan costs related to the Moriah credit facility as compared to $458,000 for the year ended December 31, 2011. The decrease in interest expense in 2012 was also attributable to vendor settlements that resulted in the reduction of interest expense and late fees payable to those vendors. Fourth Quarter Adjustments.The Company recorded a number of adjustments during the fourth quarter of the year ended December 31, 2012 that included the gain noted above in “Gain on Conversion of Debt to Common Stock” that aggregated to $472,000 in the fourth quarter of the fiscal year. Liquidity and Capital Resources At December 31, 2012, we had $388,000 in cash as compared to $390,000 in cash at December 31, 2011. The Company’s working capital position, defined as current assets less current liabilities, has historically been negative and was negative $7.5 million at December 31, 2012 as compared to negative $12.9 million at December 31, 2011. Working capital improved primarily due to settlements with vendors that resulted in payment plans over extended terms or amounts due written off and to conversion of secured notes to equity. (see Notes 6 and 7 to the Consolidated Financial Statements.) 28 Table of Contents Significant changes in cash flows for December 31, 2012 as compared toDecember 31, 2011: Net cash provided by operating activities was $155,000 for the year ended December 31, 2012 as compared to net cash provided by operating activities of $218,000 for the year ended December 31, 2011. The most significant components of the change that contributed to the increase in cash from operating activities in addition to net income was an increase in accrued expenses of $1.4 million, offset bynon-cash gains of approximately $1.2 million, settlement payments of approximately $809,000 and an increase in accounts receivable of $323,000. Net cash used in investing activities for the year ended December 31, 2012 was $83,000 which was attributable to the purchase of network-related equipment and costs incurred for software development.There was $42,000 in equipment purchases in 2011. Net cash used in financing activities for the year ended December 31, 2012 was $74,000 as compared to cash used in financing activities of $110,000 for the year ended December 31, 2011. Net cash used in financing activities for the year ended December 31, 2012 included $298,000 of net pay-down of the Company’s line of credit offset by $250,000 proceeds from issuance of preferred stock.Net cash used in financing activities for the year ended December 31, 2011 included a $100,000 payment for a put stock repurchase and $20,000 of principal payments on a credit line. The Company had a working capital deficit of $7,460,000 and had a total stockholders’ deficit of $10,692,000 as of December 31, 2012.The Company’s ability to continue as a going concern will require additional financings if its ability to generate cash from operations does not fund required payments on our debt obligations.Obligations to the Company’s debt holders include interest and principal payments to our secured note holders (see Note 7 to the Consolidated Financial Statements), principal and interest due on our revolving line of credit (see Note 11 to the Consolidated Financial Statements) and settlement payments due (see Note 6 to the Consolidated Financial Statements). The loan under the revolving line of credit is secured by substantially all of the Company’s assets. The Company has other significant matters of importance, including contingencies such as vendor disputes and lawsuits discussed in Note 12 that could have material adverse consequences to the Company such as cessation of its operations. If the Company were to require additional financings in order to fund ongoing operations there can be no assurance that it will be successful in completing the required financings, that could ultimately cause the Company to cease operations.The consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern.There are many claims and obligations that could ultimately cause the Company to cease operations. The report from the Company’s independent registered public accounting firm states that there is substantial doubt about the Company’s ability to continue as a going concern. Management believes that the losses in past years were primarily attributable to costs related to building out and supporting a telecommunications infrastructure, and the requirement for continued expansion of the customer base, in order for the Company to become profitable. This resulted in the Company taking on debt and delaying payment to certain vendors.The Company may be required to obtain other financing during the next twelve months or thereafter as a result of future business developments, including any acquisitions of business assets or any shortfall of cash flows generated by future operations in meeting the Company’s ongoing cash requirements. Such financing alternatives could include selling additional equity or debt securities, obtaining long or short-term credit facilities, or selling operating assets. Management continues to work with its historical vendors in order to secure the continued extension of credit. Management believes that cash flows from operations and additional debt conversions are integral to management’s plan to retire past due obligations and be positioned for growth.No assurance can be given, however, that the Company will be successful in restructuring its debt on terms favorable to the Company or at all. Should the Company be unsuccessful in this restructuring, material adverse consequences to the Company could occur such as cessation of operations.Any sale of additional common stock or convertible equity or debt securities would result in additional dilution to the Company’s stockholders. Debt Revolving Credit Facility –The Company entered into agreements, including a Loan and Security Agreement (as subsequently amended, the “Agreement”), effective as of April 30, 2008 with Moriah Capital, L.P. (“Moriah”), pursuant to which the Company could borrow up to $2,400,000 which was subsequently increased to $2,575,000 of which $175,000 was subsequently paid down. The Agreement has been amended several times (the “Amendments”).Amendment No. 13 extended the expiration to August 16, 2012.The balance that remained unpaid at the August 16, 2012 expiration date and at September 30, 2012 was carried until October 12, 2012 when, as discussed below, the Company secured a new credit facility.(See Note 11 to the Consolidated Financial Statements for detailed discussion.) 29 Table of Contents Effective October 12, 2012 the Company secured a new credit facility with Transportation Alliance Bank, Inc. (“TAB Bank”).and entered into agreements with Moriah to pay off its debt. The Company has secured a $3,000,000 senior credit facility with TAB Bank pursuant to which the Company is permitted to borrow $3,000,000, up to 85% of its eligible accounts, at any time until the maturity date of September 29, 2014. This facility generally accrues interest at the greater of (i) 9.50% per annum, or (ii) the sum of the lender’s stipulated prime rate plus 6.25%.The Company initially borrowed $1,338,000 from this facility and had borrowed $1,663,660 as of December 31, 2012.The loan provides for interest-only monthly payments, is generally secured by all the Company’s assets but subject to certain prior liens, and includes financial covenants pertaining to cash flow coverage of interest and fixed charges and a requirement for a minimum level of tangible net worth. Effective October 12, 2012 the Company renegotiated terms with its secured note holders. The renegotiated terms included conversion of certain loan balances to common stock, the issuance of warrants and the establishment of new payment terms. The secured note holders converted $1,521,843 that the Company owed into 10,145,523 shares of common stock at $0.15 per share and the Company issued warrants with a term of seven years to purchase 1,521,843 shares of common stock at an exercise price of $0.01 per share. The value associated with these warrants is $101,000.The remaining outstanding balance of $2,374,281, of which $764,221 is eligible to be converted to common stock at the election of the lenders at a rate of $0.50 per share of common stock, included $878,466 owed to related parties. This remaining balance will be paid in interest only payments of approximately $12,000 per month from January 1, 2013 through September 1, 2013 followed by principal and interest payments of approximately $72,000 per month from September 1, 2013 until September 30, 2014. Of the remaining balances $923,576 will mature on September 30, 2014 with the final payment of all principal and accrued interest at maturity on December 31, 2014. As part of the renegotiated terms with the secured note holders the Company issued additional warrants with a term of seven years to purchase 2,145,000 shares of common stock at a price of $0.25 per share and 650,000 shares of common stock at a price of $0.01 per share.The value associated with these secured note holder warrants is $91,000 and will be recorded as an offset to the principal balance of the secured notes and, beginning in October 2012, will be amortized into interest expenses over the term of the notes using the effective interest method.The warrants are valued using the Black-Scholes formula.The Company recognized a $472,000 gain on the conversion of debt to common stock. Critical Accounting Policies and the Use of Estimates Our financial statements are prepared in accordance with accounting principles generally accepted in the U.S. The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, costs and expenses and related disclosures. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. We evaluate our estimates and assumptions on an ongoing basis. Actual results may differ from these estimates under different assumptions or conditions. We believe that the following accounting policies involve the greatest degree of judgment and complexity. Accordingly, these are the policies we believe are the most critical to aid in fully understanding and evaluating our financial condition and results of operations. Revenue Recognition. VoIP services are recognized as revenue when services are provided primarily based on usage. Revenues derived from sales of calling cards through retail distribution partners are deferred upon sale of the cards. These deferred revenues are recognized as revenue generally at the time card minutes are expended. The Company has revenue sharing agreements based on successful collections.The Company recognizes revenue from these customers at the time of invoicing based on the history of collections with such customers. The Company recognizes revenue in the period that services are delivered and when the following criteria have been met: persuasive evidence of an arrangement exists, the fees are fixed and determinable, no significant Company obligations remain and collection is reasonably assured. Deferred revenue consists of fees received or billed in advance of the delivery of the services or services performed in which collection is not reasonably assured. This revenue is recognized when the services are provided and no significant Company obligations remain. The Company assesses the likelihood of collection based on a number of factors, including past transaction history and the credit worthiness of the customer. Generally, the Company does not request collateral from customers. If the Company determines that collection of revenues are not reasonably assured, amounts are deferred and recognized as revenue at the time collection becomes reasonably assured, which is generally upon receipt of cash.The Company has revenue sharing agreements with certain customers and recognizes revenue at time of invoicing based on the history of collections with such customers. Stock-Based Compensation. The Company has adopted FASB ASC 718 “Compensation – Stock Compensation”.The Company is applying the “modified prospective transition method” under which it continues to account for nonvested equity awards outstanding at the date of adoption of FASB ASC 718 in the same manner as they had been accounted for prior to adoption, that is, it would continue to apply APB 25 in future periods to equity awards outstanding at the date it adopted FASB ASC 718, unless the options are modified or amended. 30 Table of Contents For grants to employees under the 2004 Plan and 2007 Plan in the year ended December 31, 2008, the Company estimated the fair value of each option award on the date of grant using the Black-Scholes option-pricing model using the assumptions noted in the following table.Expected volatility is based on the historical volatility of a peer group of publicly traded entities.The expected term of the options granted is derived from the average midpoint between vesting and the contractual term, as described in the SEC’s Staff Accounting Bulletin No. 107, “Share-Based Payment.”The risk-free rate for the expected term of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Accounts Receivable and the Allowance for Doubtful Accounts Accounts receivable consist of trade receivables arising in the normal course of business. We do not charge interest on our trade receivables. The allowance for doubtful accounts is our best estimate of the amount of probable credit losses in our existing accounts receivable. We review our allowance for doubtful accounts monthly. We determine the allowance based upon historical write-off experience, payment history and by reviewing significant past due balances for individual collectibility. If estimated allowances for uncollectible accounts subsequently prove insufficient, additional allowance may be required. Software Development Cost Research and development costs are charged to expense as incurred.However, the costs incurred for the development of computer software that will be sold, leased, or otherwise marketed are capitalized when technological feasibility has been established. These capitalized technological costs are subject to an ongoing assessment of recoverability based on anticipated future revenues and changes in hardware and software technologies.Amortization of the capitalized software development costs begins when the product is available for general release to customers.Amortization is computed as the ratio of current gross revenues of a product to the total of current and anticipated future gross revenues for the product.As of December 31, 2012 and 2011, the Company had capitalized software development costs of approximately $149,000 and $104,000, respectively, for the development of a software that facilitates the routing of call traffic through lowest cost network. Since the capitalized software is not yet available for general release to customers, no amortization of software development cost was incurred for the years ended December 31, 2012 and 2011. Impairment of Long-Lived Assets We assess impairment of our other long-lived assets in accordance with the provisions of FASB ASC 360, “Property, Plant and Equipment”. An impairment review is performed whenever events or changes in circumstances indicate that the carrying value may not be recoverable. Factors considered by us include: ·Significant underperformance relative to expected historical or projected future operating results; ·Significant changes in the manner of use of the acquired assets or the strategy for our overall business; and ·Significant negative industry or economic trends. When we determine that the carrying value of a long-lived asset may not be recoverable based upon the existence of one or more of the above indicators of impairment, an estimate is made of the future undiscounted cash flows expected to result from the use of the asset and its eventual disposition. If the sum of the expected future undiscounted cash flows and eventual disposition is less than the carrying amount of the asset, an impairment loss is recognized in the amount by which the carrying amount of the asset exceeds the fair value of the asset, based on the fair market value if available, or discounted cash flows if not. To date, we have not had an impairment of long-lived assets and are not aware of the existence of any indicators of impairment. Goodwill We record goodwill when consideration paid in a business acquisition exceeds the fair value of the net tangible assets and the identified intangible assets acquired. The Company accounts for goodwill and intangible assets in accordance with FASB ASC 350 “Goodwill and Other”. FASB ASC 350 requires that goodwill and intangible assets with indefinite useful lives not be amortized, but instead be tested for impairment at least annually or whenever changes in circumstances indicate that the carrying value of the goodwill may not be recoverable. FASB ASC 350 also requires the Company to amortize intangible assets over their respective finite lives up to their estimated residual values.At September 30, 2011, using the present value calculation of a net cash flow analysis, the Company determined that due to the decline in revenue and operating income of ATI in 2011, the carrying value of the Company’s goodwill was not fully recoverable and took a charge for the impairment of goodwill in the amount of $450,000 (see Note 2). At December 31, 2012 management does not believe there is any further impairment in the value of goodwill. 31 Table of Contents Accounting for Income Taxes We account for income taxes using the asset and liability method in accordance with FASB ASC 740 “Income Taxes”, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of temporary differences between the carrying amounts and tax bases of the assets and liabilities. We periodically review the likelihood that we will realize the value of our deferred tax assets and liabilities to determine if a valuation allowance is necessary. We have concluded that it is more likely than not that we will not have sufficient taxable income of an appropriate character within the carryforward period permitted by current law to allow for the utilization of certain of the deductible amounts generating deferred tax assets; therefore, a full valuation allowance has been established to reduce the deferred tax assets to zero at December 31, 2012 and 2011. In addition, we operate within multiple domestic taxing jurisdictions and are subject to audit in those jurisdictions. These audits can involve complex issues, which may require an extended period of time for resolution. Although we believe that our financial statements reflect a reasonable assessment of our income tax liability, it is possible that the ultimate resolution of these issues could significantly differ from our original estimates. Net Operating Loss Carryforwards As of December 31, 2012 and 2011, our net operating loss carryforwards for federal tax purposes were approximately $39 million and $40 million, respectively.These net operating losses occurred subsequent to our business combination in December 2006. Contingencies and Litigation We evaluate contingent liabilities including threatened or pending litigation in accordance with FASB ASC 450 “Contingencies” and record accruals when the outcome of these matters is deemed probable and the liability is reasonably estimable. We make these assessments based on the facts and circumstances and in some instances based in part on the advice of outside legal counsel. It is not unusual in our industry to occasionally have disagreements with vendors relating to the amounts billed for services provided. We currently have disputes with vendors that we believe did not bill certain charges correctly. While we have paid the undisputed amounts billed for these non-recurring charges based on rate information provided by these vendors, as of December 31, 2012, there is approximately $61,000 of unresolved charges in dispute. We are in discussion with these vendors regarding these charges and may take additional action as deemed necessary against these vendors in the future as part of the dispute resolution process. We are in discussion with this significant vendor that has sent invoices regarding these charges. Contractual Obligations We have no capital lease obligations at December 31, 2012. The operating lease for our corporate offices expires March 31, 2014 with a monthly lease payment of $14,000.There are no significant provisions in our agreements with our network partners that are likely to create, increase, or accelerate obligations due thereunder other than changes in usage fees that are directly proportional to the volume of activity in the normal course of our business operations. The following table reflects a summary of our contractual obligations at December 31, 2012: Payments Due by Period (Dollars in Thousands) Contractual Obligations Total Less Than 1 Year 1-3 Years 3-5 Years More Than 5 Years Operating lease obligations $ $ $
